Exhibit 10.01

 

--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

By and Among

CARAUSTAR INDUSTRIES, INC.,

SPRAGUE PAPERBOARD, INC.,

as Seller

and

CASCADES BOXBOARD GROUP - CONNECTICUT LLC

as Buyer

and

CASCADES INC.

as Guarantor

April 21, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I        PURCHASE AND SALE OF THE ASSETS    2 1.01   
Purchase and Sale of the Assets    2 1.02    Excluded Liabilities    5
ARTICLE II        THE PURCHASE PRICE    9 2.01    Purchase Price    9 2.02   
Allocation of Purchase Price    9 ARTICLE III        REPRESENTATIONS AND
WARRANTIES OF CARAUSTAR AND SELLER    10 3.01    Organization and Qualification
   10 3.02    Authority    10 3.03    No Violation; No Conflicts    10 3.04   
Capitalization    11 3.05    Financial Statements; No Undisclosed Liabilities   
11 3.06    Accounts Receivable; Inventories    11 3.07    Accounts Payable;
Indebtedness    12 3.08    Absence of Certain Changes    12 3.09    Real
Property    13 3.10    Title to Assets; Condition, Sufficiency and Location of
Property    13 3.11    Taxes    14 3.12    Compliance with Applicable Law;
Permits; Environment    15 3.13    Licenses    17 3.14    Contractual and Other
Obligations; Customers and Suppliers    17 3.15    Compensation    17 3.16   
Employee Benefit Plans    18 3.17    Labor Relations    19 3.18    Increases in
Compensation or Benefits    19 3.19    Insurance    19 3.20    Allowances    20
3.21    Intellectual Property    20 3.22    Use of Names    20 3.23    Power of
Attorney; Bank Accounts    21 3.24    Books and Records    21 3.25   
Litigation; Disputes    21 3.26    Insider Interests; Intercompany Transactions
   21 ARTICLE IV        REPRESENTATIONS AND WARRANTIES OF BUYER    22

4.01

   Organization    22

4.02

   Authority    22

4.03

   No Violation; No Conflicts    22

4.04

   Financial Ability    22

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE V        CONDUCT OF THE BUSINESS    23 5.01    Operation
of the Business    23 5.02    No Dividends; Distributions    23 5.03   
Preservation of Organization, Employees and Business Relationships    23 5.04   
Contracts    23 5.05    Claims    23 5.06    Encumbrances    23 5.07   
Documents    23 5.08    Cooperation    24 ARTICLE VI        ADDITIONAL COVENANTS
OF CARAUSTAR SELLER, AND BUYER    24 6.01    Acquisition Proposal    24 6.02   
Publicity    24 6.03    Further Assurances    24 6.04    Correspondence, Funds
   24 6.05    Discharge of Obligations    25 6.06    Encumbrances    25 6.07   
Confidential Information    25 6.08    Cash Management    25 6.09    Employees
   26 6.10    Collective Bargaining Agreements    27 6.11    Assignments of
Contracts; Consents    27 6.12    No Use of Name    28 6.13    Transfer Tax   
28 6.14    Connecticut Transfer Act    28 6.15    Access and Remediation    28
6.16    Books and Records    29 6.17    Payroll Systems    29
ARTICLE VII        CLOSING    29 7.01    Time and Place of Closing    29 7.02   
Termination    29 7.03    Effect on Obligations    30 7.04    Return of
Documentation    30 7.05    Delivery of the Assets    30 7.06    Assumption of
Liabilities    30 7.07    Contracts and Books    30 7.08    Prorations    30



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE VIII        CONDITIONS TO CARAUSTAR’S AND SELLER’S
OBLIGATION TO CLOSE    31 8.01    No Litigation    31 8.02    Representations
and Warranties; Covenants    31 8.03    Other Certificates    31 8.04   
Instruments of Assumption of the Assumed Liabilities    31 8.05    Opinion of
Counsel    31 8.06    Supply Agreement    31 8.07    Sprague Transition Services
Agreement    31 8.08    License for Access and Remediation    32
ARTICLE IX        CONDITIONS TO BUYER’S OBLIGATION TO CLOSE    32 9.01    No
Litigation    32 9.02    Representations and Warranties; Covenants    32 9.03   
Other Certificates    32 9.04    Sale of All the Assets    32 9.05    Opinion of
Counsel    32 9.06    Third Party Consents    32 9.07    Satisfaction of Liens
   33 9.08    Instruments of Conveyance of the Assets; Power of Attorney    33
9.09    Sprague Transition Services Agreement    33 9.10    Supply Agreement   
33 9.11    Title Insurance    33 9.12    Not Foreign Person for Tax Purposes   
33 9.13    Connecticut Transfer Act    34 9.14    License for Access and
Remediation    34 ARTICLE X        INDEMNIFICATION    34 10.01   
Indemnification by Caraustar and Seller    34 10.02    Indemnification by Buyer
   34 10.03    Procedure for Indemnification    35 10.04    Validity;
Exclusivity    36 10.05    Limits on Indemnifications    36
ARTICLE XI        NON COMPETITION AGREEMENT    37 11.01    Non-Competition    37
ARTICLE XII        BROKERS AND FINDERS    39 12.01    No Buyer Obligation for
Caraustar or Seller Brokers    39 12.02    No Caraustar or Seller Obligation for
Buyer Brokers    39



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE XIII        MISCELLANEOUS    39 13.01    Notices    39
13.02    Entire Agreement and Amendment    40 13.03    Expenses    40 13.04   
Injunctive Relief    40 13.05    Governing Law; Jurisdiction    41 13.06   
Invalidity    41 13.07    Successors and Assigns; No Third Party Beneficiaries
   41 13.08    Counterparts    41 13.09    Assignment    41 13.10   
Independence of Covenants and Representations and Warranties; Schedules    42
13.11    Interpretation    42 13.12    Risk of Loss    42 13.13    Headings   
43 13.14    Guarantee    43 ARTICLE XIV        DEFINITIONS    43 14.01   
Certain Definitions    43



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)(iii)    SPRAGUE PERSONAL PROPERTY 1.01(a)(iv)    INVENTORY 1.01(a)(vii)
   CONTRACTS 1.01(a)(viii)    SPRAGUE CUSTOMER LISTS 1.01(a)(xii)    PREPAID
EXPENSES AND DEPOSITS 1.01(b)(iv)    EXCLUDED ASSETS 1.01(c)(iii)    ASSUMED
SPRAGUE LIABILITIES 2.02    ALLOCATION OF PURCHASE PRICE 3.03    COMPANY
CONSENTS 3.05    FINANCIAL STATEMENTS AND LIABILITIES 3.08    CERTAIN CHANGES
3.09    REAL PROPERTY 3.10    TITLE TO ASSETS; LIENS 3.11    TAXES 3.12(b)   
PERMITS 3.12(c)    ENVIRONMENT 3.13    LICENSES 3.15    COMPENSATION 3.16   
EMPLOYEE BENEFIT PLANS 3.17    LABOR RELATIONS/UNIONS 3.18    INCREASES IN
COMPENSATION 3.19    INSURANCE 3.20    ALLOWANCES 3.21    INTELLECTUAL PROPERTY
RIGHTS 3.22    USE OF NAMES 3.23    BANK ACCOUNTS 3.25    LITIGATION 3.26   
INSIDER INTERESTS; INTERCOMPANY TRANSACTIONS 6.09    EMPLOYEES 9.06    THIRD
PARTY CONSENTS

EXHIBITS

 

A    FORM OF SPRAGUE TRANSITION SERVICES AGREEMENT B    FORM OF SUPPLY AGREEMENT
C    FORM OF LEGAL OPINIONS D    INSTRUMENTS OF CONVEYANCE E    INSTRUMENTS OF
ASSUMPTION OF THE ASSUMED LIABILITIES F    LICENSE FOR ACCESS AND REMEDIATION G
   ESTABLISHMENTS

 

-V-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) made as of the 21st day of
April, 2006 by and among Caraustar Industries, Inc., a North Carolina
corporation (“Caraustar”), Sprague Paperboard, Inc., a Connecticut corporation
(“Sprague” or “Seller” and, hereinafter together with Caraustar, sometimes the
“Caraustar Parties”), Cascades Boxboard Group—Connecticut LLC, a Delaware
limited liability company (“Buyer”) and Cascades Inc., a Quebec corporation (the
“Guarantor”). Capitalized terms used herein and not defined in the specific
Section in which they are used, shall have the meanings assigned to such terms
in Section 14.01 hereof.

W I T N E S S E T H:

WHEREAS, the Caraustar Parties are engaged in the business of coated recycled
boxboard manufacture, marketing and sale (the “Business”);

WHEREAS, Sprague conducts the Business at Sprague, Connecticut (the “Sprague
Mill”).

WHEREAS, Caraustar is directly or indirectly the holder of all of the issued and
outstanding shares of capital stock of Sprague;

WHEREAS, Buyer desires to acquire from Sprague all of the Assets and to assume
the Assumed Sprague Liabilities, and Caraustar desires to cause Sprague to and
Sprague desires to sell, transfer, convey and assign the Assets and the Assumed
Sprague Liabilities to Buyer, all on the terms and subject to the conditions
hereinafter set forth;

WHEREAS, to induce the parties to enter into this Agreement and perform their
respective obligations hereunder, Caraustar has agreed, and has agreed to cause
Seller, and each of Caraustar and Seller has agreed to make the representations,
warranties, covenants and agreements set forth herein and Buyer has agreed to
make the representations, warranties, covenants and agreements set forth herein;

WHEREAS, at the Closing, Buyer, Caraustar and Seller will enter into a
transition services agreement (the “Sprague Transition Services Agreement”) in
form and substance as annexed hereto as Exhibit A; and

WHEREAS, at the Closing, Buyer and Caraustar will enter into a long-term board
supply agreement (the “Supply Agreement”) in form and substance as annexed
hereto as Exhibit B; and

WHEREAS, the Guarantor is executing this Agreement as guarantor of the
obligations of Buyer pursuant to the terms hereof.

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and intending to be legally bound, the parties
hereto hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE ASSETS

1.01 Purchase and Sale of the Assets.

(a) Assets. Subject to the terms and conditions of this Agreement and on the
basis of the representations, warranties, covenants and agreements herein
contained, at the Closing, Caraustar shall cause Sprague and Sprague shall sell,
assign, convey and deliver to Buyer free and clear of any and all Liens (except
for Permitted Liens), and Buyer shall purchase, acquire and accept all of
Sprague’s right, title and interest in and to all of the assets, rights and
properties of every kind and nature listed below, whether real, personal or
mixed, tangible or intangible, whether identifiable or contingent, wherever
located, whether or not reflected on the books and records of Sprague, which are
used or useful in or in any way related to the Business, other than the Excluded
Assets, (collectively, the “Assets”):

(i) Current Balance Sheet Assets. All assets shown or reflected on the Current
Balance Sheet except for changes in the ordinary course of business since the
Current Balance Sheet Date and as otherwise permitted by the terms hereof;

(ii) Real Property. The real property and all Improvements thereon as set forth
on Schedule 3.09, hereinafter (the “Real Property”).

(iii) Equipment and Other Tangible Personal Property. All of the fixed assets
and other tangible personal property, including, without limitation, machinery,
tools, equipment, computers, management information systems (including without
limitation all software and hardware related thereto), telephone systems,
furniture, fixtures, improvements and supplies owned by Sprague wherever located
(collectively, the “Sprague Personal Property”), including, without limitation,
the Sprague Personal Property set forth on (with locations thereof)
Schedule 1.01(a)(iii) hereto and all warranty and warranty rights (implied,
expressed, or otherwise) against manufacturers to which Sprague is entitled with
respect to any of the Sprague Personal Property (the “Sprague Warranties”) and
Sprague Personal Property acquired by Sprague through the Closing Date;

(iv) Inventory. All raw materials, components and other parts, work-in-process,
finished goods and all other inventory, whether on hand, on order, in transit or
held by others on a consignment basis (collectively, the “Inventory”) owned by
Sprague wherever located, including, without limitation, the Inventory shown or
reflected on the Current Sprague Balance Sheet and set forth on (with locations
thereof) Schedule 1.01(a)(iv) hereto as of the Current Balance Sheet Date and
Inventory acquired by Sprague after the Current Balance Sheet Date and through
the Closing Date, excluding only such Inventory as shall have been sold by
Sprague in the ordinary course of business from the Current Balance Sheet Date
through the Closing Date;

(v) Intellectual Property. All tradenames, tradename rights, trademarks,
trademark rights, patents, patent rights, copyrights, copyright rights, service

 

2



--------------------------------------------------------------------------------

marks, service mark rights, trade secrets, trade secret rights, inventions,
innovations, discoveries, improvements, confidential information, mailing lists,
customer lists, price lists, supplier lists, market studies, training and
equipment manuals, trade dress, designs, patterns, technology, and
manufacturing, engineering, technical and any other know how, processes,
business opportunities, and businesses, projects and products planned or under
development, other intellectual property rights (including without limitation,
all goodwill associated with any of the foregoing, licenses in respect of any of
the foregoing, applications relating to any of the foregoing and claims for
infringement of or interference with any of the foregoing and the right to
recover past damages) and other proprietary information owned by Sprague in any
case whether domestic or foreign or registered or common law, including without
limitation, the exclusive right to use the name “Sprague Paperboard, Inc.” and
all variations, simulations and derivations thereof;

(vi) Receivables. All receivables of Sprague, trade accounts and other accounts
receivable, loans receivable and advances as at the Current Balance Sheet Date
and all receivables acquired or created by Sprague after the Current Balance
Sheet Date and through the Closing Date (collectively, the “Receivables”),
excluding only such Receivables as shall have been collected by Sprague from the
Current Balance Sheet Date through the Closing Date;

(vii) Contracts. All Contracts set forth on Schedule 1.01(a)(vii) hereto and all
Contracts entered into by Sprague after the date hereof and through the Closing
Date, to the extent permitted by the terms hereof, and all customer contracts,
excluding only such Contracts as shall have expired by their terms in the
ordinary course of business after the date hereof and prior to the Closing Date
or as otherwise permitted by the terms hereof or which are Retained Contracts;

(viii) Sprague Customer Lists. All customer lists (including without limitation,
all good will associated with any of the foregoing) owned by Sprague, which set
forth all of Sprague’s customers, in any case whether domestic or foreign (the
“Sprague Customer Lists”), including, without limitation, all of Sprague’s
customers set forth on Schedule 1.01(a)(viii);

(ix) Intangible Property. All goodwill, other intangible property, and causes of
action, actions, claims and rights of any kind owned by Sprague as against
others (whether by contract or otherwise) relating to any of the Assets
(including without limitation, the Intellectual Property) or the Assumed Sprague
Liabilities or the conduct of the Business by Sprague;

(x) Books, Records, and other Data. All books and records (financial, accounting
and other), correspondence, and all sales, marketing, advertising, packaging and
promotional materials, files, data, software (whether written, on disk, film,
tape or other media, and including all computerized data), drawings, engineering
and manufacturing data and other technical information and data, and all other
business and other records owned by Sprague, in each case arising under, or
relating to, the Assets or the Assumed Sprague Liabilities or the conduct of the
Business by Sprague;

 

3



--------------------------------------------------------------------------------

(xi) Permits. All Permits, including, without limitation, the Permits set forth
on Schedules 3.12(b) and 3.12(c) hereto and all Permits issued after the date
hereof and through the Closing Date, excluding only such Permits to the extent
not legally transferable; provided that Schedules 3.12(b) and 3.12(c) hereto
identifies each Permit which is not legally transferable;

(xii) Prepaid Expenses and Deposits. Prepaid expenses, refunds (other than tax
and insurance refunds), security and like deposits, securities, instruments and
other investments of Sprague listed on Schedule 1.01(a)(xii); and

(xiii) Rights, Remedies and Benefits. All rights, remedies and benefits of
Sprague arising under or relating to any of the Assets or the Assumed Sprague
Liabilities or the conduct of the Business by Sprague, including, without
limitation, rights, remedies and benefits arising out of express or implied
warranties from manufacturers or suppliers of the Sprague Personal Property or
the Inventory (or components thereof), the other Assets or products purchased or
ordered by Sprague prior to the Closing Date (and in any case, any component
thereof), and all causes and claims of action arising therefrom.

(b) Excluded Assets. Notwithstanding anything to the contrary contained herein,
Sprague is not selling, assigning or conveying to Buyer, Buyer is not
purchasing, and the Assets shall not include, any and all assets used by Sprague
but owned by CMG or Caraustar or any affiliate thereof other than Sprague, and
Sprague’s (collectively, the “Excluded Assets”):

(i) cash and cash equivalents, all tax and insurance refunds, and all bank
accounts;

(ii) the Retained Contracts;

(iii) all rights and obligations in connection with and assets of the Benefit
Plans;

(iv) the assets set forth on Schedule 1.01(b)(iv) hereof;

(v) Sprague’s corporate minute books, stock transfer records and corporate seal;
and

(vi) The Caraustar Parties’ or any affiliate’s rights under any federal, state
or local laws, rules or regulations or under any documents, instruments or
agreements or otherwise of contribution, indemnification or reimbursement
arising under or relating to any Excluded Liabilities (including, without
limitation, Environmental Laws) by reason of conduct of the Business or by any
predecessors at any of the real property owned, formerly owned or leased.

 

4



--------------------------------------------------------------------------------

(c) Assumed Sprague Liabilities. Subject to the terms and conditions of this
Agreement and on the basis of the representations, warranties, covenants and
agreements herein contained, at the Closing, Caraustar shall cause Sprague, and
Sprague shall assign to Buyer, and Buyer shall assume from Sprague
(collectively, the “Assumed Sprague Liabilities”):

(i) liabilities or obligations under each of the Contracts but only to the
extent that such liabilities or obligations arise after the Closing Date as a
result of the operation of the Assets by Buyer;

(ii) all current trade and other accounts payable of Sprague incurred in the
ordinary course of business and all current accrued ordinary course operating
expenses of Sprague (excluding all payroll-related amounts);

(iii) liabilities or obligations set forth on Schedule 1.01(c)(iii).

(iv) Liabilities or obligations (including to any third party), with respect to
any Environmental Claim arising under Environmental Laws, in each case, relating
to, arising out of, or resulting from:

(A) Any acts or activities conducted, or physical conditions created in
connection with the Business or at, related to or from the Premises after
Closing;

(B) any violation or alleged violation of Environmental Laws or Environmental
Permits arising out of Buyer’s ownership of the Premises or operation of the
Business, or by any other person or entity at or from the Premises after
Closing;

(C) any post-Closing Release of Hazardous Materials (excluding continued
migration of any pre-Closing Release) arising out of Buyer’s ownership of the
Premises or operation of the Business, or by any other person or entity at or
from the Premises after Closing;

(D) any post-Closing Release of Hazardous Materials arising out of Buyer’s
ownership of the Premises or operation of the Business, or by any other person
or entity at or from the Premises after Closing to an area where Hazardous
Materials were first present on or prior to the Closing, but only to the extent
that Buyer exacerbates such pre-Closing Release of Hazardous Materials; and

(v) Subject to Section 1.02(b)(x)(vi), any costs or damages other than those
addressed in Section 1.02(b)(x)(v) arising from or associated with closure of
the landfill before the end of the landfill’s useful life.

1.02 Excluded Liabilities. (a) Except as specifically provided in
Section 1.01(c) hereof with respect to Assumed Sprague Liabilities and as
contemplated by Section 10.02(e) hereof, Buyer shall not assume, nor be deemed
to assume, and shall have no responsibility or obligation with respect to, any
liability or obligation of, or claim against,

 

5



--------------------------------------------------------------------------------

Caraustar or Sprague, or of any predecessor, stockholder or other affiliate of
Caraustar or Sprague, of any kind or nature relating to or otherwise arising in
connection with the Business conducted by Sprague, whether absolute, accrued,
contingent or otherwise, and whether due or to become due and whether or not
asserted, and whether or not known or unknown, and however arising, all of which
liabilities, obligations and claims Caraustar and Sprague, respectively, hereby
agree to retain, remain solely responsible for, perform, pay and discharge
promptly as and when due.

(b) Without limiting the generality of the foregoing, except as specifically
provided in Section 1.01(c) hereof, Buyer shall not assume nor be deemed to
assume, and Caraustar and Sprague hereby agree to retain, remain solely
responsible for, perform, pay and discharge promptly as and when due each of the
following (collectively, the “Excluded Liabilities”):

(i) any and all liabilities or obligations relating to, arising under or in
respect of the Indebtedness and checks and drafts of Caraustar or Sprague drawn
on, prior to or after the Closing Date;

(ii) any and all liabilities or obligations owing by Sprague to Caraustar, or to
any affiliate of Sprague or Caraustar;

(iii) any and all liabilities or obligations or claims of any type relating to,
arising under, or in respect of, any Benefit Plan or Multiemployer Plan,
including without limitation, any and all liabilities or obligations (including
costs and expenses incurred by employees of Caraustar or Sprague or by other
participants on, prior, or subsequent to the Closing Date) relating to, arising
under, or in respect of, all retirement, health, medical, dental and similar
plans in which any employee or other participant of Caraustar or Sprague
participates or otherwise covering any employee or other participant of
Caraustar or Sprague;

(iv) any and all liabilities or obligations relating to, arising under, or in
respect of, any and all Products which are covered by, or are the subject of,
any product recall program existing at any time prior to the Closing;

(v) any and all liabilities or obligations or claims of any type relating to,
arising under, or in respect of, product liability claims (including, without
limitation, for personal injury, damage to or loss of property, or consequential
or punitive damages) relating to, arising out of or in respect of Products
manufactured and sold prior to the Closing.

(vi) any and all other liabilities or obligations or claims of a type covered by
insurance (including self insurance) arising out of pre-Closing occurrences or
to the extent such occurrences existed pre-Closing (including without
limitation, workers’ compensation liabilities or obligations);

(vii) any and all warranty liabilities or obligations or claims of any type
relating to, arising under, or in respect of, warranty programs and practices of
Caraustar or Sprague in effect prior to the Closing and relating to, arising
under, or in respect of, Products manufactured or sold prior to the Closing;

 

6



--------------------------------------------------------------------------------

(viii) any and all liabilities or obligations or claims of any type with respect
to Taxes, imposed by the United States or by any foreign country or by any
state, municipality, sub-division or instrumentality of the United States or of
any foreign country, or by any other taxing authority, and any and all interest
and penalties thereon, (a) which are due or payable by Caraustar or Sprague (or
any of their respective affiliates); (b) which relate to the Assets or the
operation or conduct of the Business on or prior to the Closing Date; (c) which
are calculated by reference to any Pre-Closing Period; or (d) except as
specifically provided in Section 6.13, which arise out of the sale of the Assets
(and any of them) by Sprague, whether or not disputed;

(ix) any and all liabilities or obligations or claims of any type relating to,
arising out of, or in respect of, any and all violations of laws, rules,
regulations or Permits (excluding Environmental Laws and Environmental Permits
which are subject to the provision of subparagraph (x) below) by Caraustar or
Sprague, any and all investigations by or before any Governmental Authority, and
any and all judgments, claims and litigations pending or threatened against
Caraustar, Sprague or the Business, Real Property or other Assets as of the
Closing Date, including without limitation any and all claims, litigations and
other matters set forth on Schedule 3.25 hereto;

(x) any liability or obligation (including to any third party), with respect to
any Environmental Claim, arising under any Environmental Laws, in each case,
relating to, arising out of, or resulting from:

(i) any acts or activities conducted, or physical conditions created in
connection with the ownership of the Premises or operation of the Business or at
or from the Premises by any Caraustar Party, or by any other person or entity,
on or prior to the Closing;

(ii) any violation or alleged violation of any Environmental Laws in connection
with the ownership of the Premises or operation of the Business by any Caraustar
Party, or by any other person or entity, that occurs on or prior to the Closing;

(iii) any presence, generation, treatment, transportation, storage, recycling,
discharge, emission, disposal, Release, threatened Release, or suspected Release
of any Hazardous Materials, or arrangement for any of the foregoing, in
connection with the ownership of the Premises or the operation of the Business,
or at or from the Premises by any Caraustar Party, or by any other person or
entity, on or prior to the Closing;

(iv) any requirements of any consent order or other order or directive by any
Governmental Authority with respect to environmental matters that Caraustar or
Sprague were required to complete on or prior to the Closing, but not including
post-Closing compliance obligations associated with the Business or the
Premises;

 

7



--------------------------------------------------------------------------------

(v) all costs associated with any work needed to assess, monitor, improve,
permit and/or close the landfill located on the Premises, and, with respect only
to post-closure costs, the applicable percentage of post-closure costs based on
the number of years Seller utilized the landfill versus the number of years
Buyers utilized the landfill;

(vi) any costs or damages other than those addressed in Section 1.02(b)(x)(v)
arising from or associated with closure of the landfill triggered solely by the
actions of International Paper or Sellers (for the avoidance of doubt, but not
due to such closure triggered by a Governmental Authority) before the end of the
landfill’s useful life provided that such costs or damages shall be limited to:
(1) for a landfill closure triggered by the actions of International Paper, the
costs and damages recovered by Sellers from International Paper, if any, less
the costs and expenses incurred by Sellers in connection with the recovery of
such costs and damages (including, but not limited to Sellers’ attorneys’ and
consultants’ fees) from International Paper; or (2) for a landfill closure
triggered by the actions of Sellers, an amount equal to the cost to Buyer of the
lost useful life of the landfill as calculated from the date of the closure of
the landfill up through the second anniversary of the Closing Date, which cost
shall be calculated on the basis of an annual cost conclusively deemed to be
$1,700,000. Buyer shall use best efforts to develop viable alternatives to the
use of the landfill and obtain all applicable regulatory approvals, complete
construction, and commence commercial operation of its selected alternative
before the third anniversary of the Closing Date. This paragraph (vi) and the
rights, privileges and obligations set forth herein shall expire on the second
anniversary of the Closing Date. In the event that International Paper triggers
closure of the landfill as set forth in this paragraph (vi), Seller shall
diligently pursue all of its available remedies against International Paper.

For greater certainty, Releases of Hazardous Materials that were first present
on the Premises or on an off-site property impacted by a Release of Hazardous
Materials from the Premises on or prior to Closing shall be Excluded
Liabilities, except for any post-Closing Release of Hazardous Materials arising
out of Buyer’s ownership of the Premises or operation of the Business, or by any
other person or entity after Closing, to the extent that Buyer exacerbates such
pre-Closing Hazardous Materials. Notwithstanding the foregoing, responsibility
for any liabilities or obligations with respect to any Releases of Hazardous
Materials first present on the Premises or an off-site property impacted by a
Release of Hazardous Materials from the Premises on or prior to Closing
(excluding Releases of Hazardous Materials occurring or otherwise arising after
Closing or pre-Closing Releases of Hazardous Materials that are exacerbated
after the Closing, including Releases of Hazardous Materials from the Premises
to off-site properties) that are within the coverage of the License for Access
and Remediation shall be governed exclusively by the License for Access and
Remediation;

 

8



--------------------------------------------------------------------------------

(xi) any liabilities or obligations or claims of any type relating to, arising
out of, or in respect of The Worker Adjustment and Retraining Notification Act
of 1988 (“WARN Act”) from acts or omissions taken by a Caraustar Party prior to
the Closing; and

(xii) except for the Assumed Sprague Liabilities, all other liabilities and
obligations of, or claims against, Caraustar or Sprague, or of any predecessor,
stockholder or other affiliate of Caraustar or Sprague, arising out of or
related to the ownership of the Assets (or any of them) or the conduct of the
Business conducted by Caraustar or Sprague or any affiliate thereof prior to the
Closing, of any kind or nature, whether absolute, accrued, contingent or
otherwise, whether due or to become due and whether or not asserted, and whether
known or unknown, and however arising.

ARTICLE II

THE PURCHASE PRICE

2.01 Purchase Price. The purchase price for the Assets (the “Purchase Price”)
shall consist of the Closing Purchase Price and the assumption by Buyer of the
Assumed Sprague Liabilities. The Purchase Price shall be paid as follows:

(a) an amount equal to $14,500,000 (the “Closing Purchase Price”) shall be paid
to Sprague, in such allocated amounts as are set forth on Schedule 2.02, at the
Closing; and

(b) by Buyer’s execution and delivery of the instruments respecting the
assumption of the Assumed Sprague Liabilities at the Closing.

The payments described in (a) above shall be paid by Buyer on the Closing Date
(as defined below) by bank wire transfer of immediately available funds, to an
account or accounts designated by the Caraustar Parties at least two (2) days
prior to the Closing Date.

2.02 Allocation of Purchase Price. The Purchase Price (including the Assumed
Sprague Liabilities) shall be allocated among the Assets as set forth in
Schedule 2.02 hereto. The parties hereto agree that the allocation of the
Purchase Price is intended to comply with Section 1060 of the Code. The parties
shall cooperate to comply with all substantive and procedural requirements of
Section 1060 of the Code and any regulations thereunder, and the allocation
shall be adjusted and/or supplemented if, and to the extent, necessary to comply
with the requirements of Section 1060 of the Code. None of Buyer, Seller or
Caraustar will take, nor permit any affiliated person to take, for federal,
state or local income tax purposes, any position inconsistent with the
allocation set forth in Schedule 2.02 hereto, or, if applicable, such adjusted
or supplemental allocation. Each of the Caraustar Parties and Buyer agree that
they shall attach to their tax returns for the tax year in which the Closing
shall occur an information statement on Form 8594, which shall be completed in
accordance with the allocation set forth in Schedule 2.02 hereto, and shall
cooperate with each other in preparing and filing any supplements to such form
as may be required under Section 1060 of the Code.

 

9



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

OF CARAUSTAR AND SELLER

Caraustar, jointly and severally, and Seller, severally but not jointly, hereby
represent and warrant to Buyer, as of the date hereof and as of the Closing
Date, that:

3.01 Organization and Qualification. Caraustar is duly organized, validly
existing and in good standing under the laws of the State of North Carolina.
Sprague is duly organized, validly existing and in good standing under the laws
of Connecticut. Sprague is qualified to do business and in good standing in each
jurisdiction in which Sprague is required to be so qualified. Sprague does not
have any subsidiaries or own any capital stock or other proprietary interest,
directly or indirectly, in any other corporation, association, trust,
partnership, limited liability company, joint venture or other entity, or have
any agreement with any person, firm, corporation or other entity to acquire any
such capital stock or other proprietary interest. Each of the Caraustar Parties
has full power, authority and legal right to enter into and consummate the
transactions contemplated under this Agreement and under each other instrument
and document required to be executed and delivered by Caraustar and Seller
pursuant hereto. Sprague has all necessary approvals, permits, licenses and
authorizations to own its properties, to conduct its business and to enter into
and consummate the transactions contemplated under this Agreement.

3.02 Authority. The execution and delivery by Caraustar and Seller of this
Agreement and by Caraustar and Seller of each other instrument or document
required to be executed and delivered by such entity or individual pursuant
hereto, the performance by such entity or individual of their respective
covenants and agreements hereunder and thereunder and the consummation by such
entity or individual of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate and other action, including all
board of director and stockholder approvals. This Agreement and each other
instrument or document required to be executed and delivered by Caraustar and
Seller pursuant hereto, constitutes a valid and legally binding obligation of
Caraustar and Seller party thereto, enforceable against Caraustar and Seller
party thereto in accordance with their respective terms, except (a) as limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws of general application affecting creditors’ rights,
(b) as limited by general principles of equity that restrict the availability of
equitable remedies, and (c) to the extent that the enforceability of
indemnification provisions may be limited by applicable laws (the
“Enforceability Exceptions”).

3.03 No Violation; No Conflicts. Except as set forth on Schedule 3.03 hereto,
neither the execution and delivery of this Agreement or any other instrument or
document required to be executed and delivered by Caraustar or Seller pursuant
hereto, nor the consummation of the transactions contemplated hereby or thereby,
violates any provision of the certificate of incorporation or bylaws of
Caraustar or Seller, or, any statute, ordinance, regulation, order, judgment or
decree of any Governmental Authority, or conflicts with or will result in any
breach of any of the terms of or constitute a default under or result in the
termination of or the creation of any Lien pursuant to the terms of or require
the payment of any

 

10



--------------------------------------------------------------------------------

fee under or otherwise prevent the continuation, validity or effectiveness of
any Permit or any contract or agreement to which Caraustar or Seller is a party
or by which Caraustar or Seller or any of the Assets is bound. Except as set
forth on Schedule 3.03 hereto, and except as has already been obtained, no
consents, approvals or authorizations of, or filings with, any Governmental
Authority, or any other person or entity are required in connection with the
execution and delivery of this Agreement, or any other instrument or document
required to be executed and delivered by Caraustar, or Seller pursuant hereto,
or the consummation of the transactions contemplated hereby or thereby.

3.04 Capitalization. All of the issued and outstanding shares of capital stock
of Sprague are owned beneficially and of record directly or indirectly by
Caraustar, and such shares constitute all of the issued and outstanding shares
of capital stock of all classes of Sprague.

3.05 Financial Statements; No Undisclosed Liabilities.

(a) Caraustar and Seller have delivered to Buyer, Sprague’s balance sheet as at
December 31, 2005 (the “Current Balance Sheet”), December 31, 2004 and
December 31, 2003, and the related statements of income, for the years then
ended (all of the aforementioned financial statements referred to in this
Section 3.05(a) are hereinafter referred to collectively as the “Financial
Statements”). The Financial Statements are complete and correct, have been
prepared from the books and records of Sprague, in accordance with GAAP
consistently applied throughout the periods indicated (except as otherwise
specifically set forth on Schedule 3.05 hereto), and fairly present in all
material respects the financial condition of Sprague, as at their respective
dates and the results of its operations for the periods covered thereby. The
Financial Statements include all adjustments, which consist only of normal
recurring accruals, necessary for such fair presentation.

(b) Except to the extent set forth in or reserved against in the Current Balance
Sheet or as identified in Schedule 3.05 hereto, and except for current
liabilities (determined in accordance with GAAP) incurred in the ordinary course
of business consistent with past practices since the Current Balance Sheet Date,
Sprague does not have any liabilities or obligations of any nature that would be
required by GAAP to be reflected on a balance sheet, whether accrued, absolute,
known or unknown, contingent or otherwise, whether due or to become due, whether
properly reflected under GAAP as a liability or a charge or reserve against an
asset or equity account, and whether the amount thereof is readily ascertainable
or not.

3.06 Accounts Receivable; Inventories.

(a) All Receivables of Sprague are valid and have arisen only from bona fide
arm’s-length transactions in the ordinary course of the Business conducted by
Sprague, in the aggregate face amounts thereof (subject to the reserve for
doubtful accounts reflected on the Current Balance Sheet with respect to the
period covered thereby). Neither Caraustar nor Sprague has any Knowledge that
any basis exists for the assertion of any counterclaim or set-off or the
repayment of any Receivables or payments heretofore received by Sprague.

(b) All items of Inventories of Sprague are sufficient for the requirements of
the Business conducted by Sprague in the ordinary course, and consist of items
of a quality and

 

11



--------------------------------------------------------------------------------

quantity which are merchantable and fully usable in the normal course of the
Business conducted by Sprague. The values at which such Inventories are carried
on the Current Balance Sheet, or in the case of Inventory acquired following the
Current Balance Sheet Date on the books and records of Sprague, reflect the
normal inventory valuation policy of Sprague (including the writing down of or
reserving against the value of slow-moving or obsolete inventory) and stating
Inventories at the lower of cost or market (on a first-in, first-out method) in
accordance with GAAP consistently applied.

3.07 Accounts Payable; Indebtedness. Since the Current Balance Sheet Date, the
accounts and notes payable and accrued expenses of Sprague with respect to the
Business conducted by Sprague have been paid when due and otherwise in the
ordinary course of business and in a manner consistent with past practice.
Sprague has no obligation (contingent or otherwise) to (a) purchase, redeem or
otherwise acquire or dispose of any share of its capital, or (b) pay any
dividends or make any other distribution of any kind.

3.08 Absence of Certain Changes. Except as set forth in Schedule 3.08 hereto,
subsequent to the Current Balance Sheet Date, there has not been any
(a) material adverse change in the condition, financial or otherwise, or in the
results of the operations, assets, properties or business of the Business
conducted by Sprague, provided that such change shall not include any effect
resulting from clauses (i) through (iv) of the definition of Material Adverse
Effect; (b) material damage or destruction (whether or not insured) affecting
any of the Assets or the Business conducted by Sprague; (c) labor dispute or
threatened labor dispute or any work stoppage or strike involving the employees
of Sprague; (d) actual material dispute or, to the Knowledge of Caraustar or
Sprague threatened material dispute pertaining to Sprague or the Business
conducted by Sprague with any customer or supplier, or actual or, to the
Knowledge of Caraustar or Sprague, threatened loss of material business from any
of the ten largest customers or suppliers of Sprague or the Business conducted
by Sprague; (e) changes in the methods or procedures for billing or collection
of customer accounts or recording of customer accounts receivable or reserves
for doubtful accounts with respect to Sprague or the Business conducted by
Sprague; (f) addition to or modification of any of the employee benefit plans,
arrangements or practices of Sprague (including, without limitation, those
listed on Schedule 3.16 hereto) other than contributions made in the ordinary
course of business consistent with past practices; (g) sale, assignment or
transfer of any of the Assets except in the ordinary course of business and
consistent with past practice; (h) cancellation of any debts of Sprague or
waivers of any claims or rights of substantial value of Sprague; (i) unexpended
commitments in respect of capital expenditures in excess of $50,000 in the
aggregate for repairs or additions to property, plant, equipment or tangible
capital assets of the Business conducted by Sprague; (j) change in any method of
accounting or accounting principles of Sprague; (k) change in the methods of
purchasing any of the Inventory, Real Property or other Assets; (l) change in
the methods of selling any of the Inventory; (m) failure to replenish raw
materials, parts, inventories or supplies of Sprague in a normal and customary
manner consistent with its past practice; (n) purchase commitment in excess of
the normal, ordinary and usual requirements of the Business as conducted by
Sprague or at any price in excess of then current market price; (o) mortgage,
pledge, charge, security interest or any other Lien (other than a Permitted
Lien) with respect to any of the Assets; (p) failure to pay in full in a timely
manner all normal and recurring installments and other payments (i) under each
of the Contracts, (ii) of Indebtedness, and (iii) of other amounts due and
payable by Sprague to any person or entity; (q) agreement or commitment

 

12



--------------------------------------------------------------------------------

by any of the Caraustar Parties to do any of the foregoing, or (r) other event
or condition of any character, not disclosed in this Agreement pertaining to and
materially affecting any of the Assets or Business conducted by Sprague,
provided that such event or condition shall not include any effect resulting
from clauses (i) through (iv) of the definition of Material Adverse Effect.

3.09 Real Property. (a) Sprague owns, and will on the Closing Date own, of
record and free and clear of all encumbrances, except Permitted Liens, the Real
Property and all buildings, structures, fixtures and other improvements (the
“Improvements”) thereon, as listed on Schedule 3.09 hereto.

(b) None of the Improvements on the Real Property listed on Schedule 3.09,
including the easements, violates any restrictive covenant or the terms,
conditions or restrictions of an easement of record which grants rights to third
parties, such that a third party could require the Buyer to remove, or to
suspend operation of, any of the Improvements after the Closing Date.

(c) The Real Property listed on Schedule 3.09, and the Improvements thereon (all
such Real Property and improvements thereon, hereinafter referred to
collectively as the “Premises”) are not subject to any recorded or unrecorded
lease, sublease, or similar contract or arrangement.

(d) No instrument of record, license, use restriction, or applicable building,
zoning or redevelopment law prohibits or materially limits, impairs or
interferes with the current use, operation or maintenance of, or access to the
Premises.

(e) Other than this Agreement, Sprague is not party to any contract for the sale
or other disposition of rights to any portion of the Premises.

(f) Since April 8, 1999, there have been no recorded or unrecorded conveyances
of real property constituting any portion of the Premises, other than such
conveyances as set forth on Schedule 3.09 hereto, and such conveyances did not
convey any real property used by Sprague in the conduct of the Business
subsequent to such date.

(g) No third party holds any unrecorded rights to use or occupy any portion of
the Premises, whether by lease, easement, license agreement or otherwise, except
as set forth on Schedule 3.09 hereto.

3.10 Title to Assets; Condition, Sufficiency and Location of Property.
(a) Except as set forth in Schedule 3.10 (Title) hereto, Sprague has good and
valid marketable title to each and all of the Assets, in each case free and
clear of all Liens, except for (i) Permitted Liens and (ii) the Liens arising
under the Debt Documents as of the date of this Agreement all of which shall be
discharged, terminated and released in full prior to or at the Closing. Neither
Sprague nor any other affiliate of Sprague or any other person or entity has any
right to or interest in any of the Assets. Except as set forth in Schedule 3.10
(Sufficiency) hereto, the Assets constitute all of the assets used in the
operations of, and necessary to operate, the Business as presently conducted by
Sprague and previously conducted by Sprague during the past three years. Sprague
has the right, power and authority to sell and transfer each and all of the
Assets to Buyer, and upon such sale and transfer Buyer will acquire good and
valid marketable title to each and all of the Assets, in all cases free and
clear of all Liens, except for Permitted Liens and Liens created by the Buyer.

 

13



--------------------------------------------------------------------------------

(b) Except as set forth on Schedule 3.10 (Condition) hereto, all of the Assets
are in good operating condition and repair, normal wear and tear excepted, have
been maintained and serviced in accordance with the prudent conduct of business
and each of the Assets is suitable for the purposes for which it presently is
being used. None of the Assets (or uses to which they are put) fails to conform
in any material respect with any applicable agreement, law, ordinance or
regulation. Except as set forth on Schedule 3.10 (Products) hereto, there are no
defects in the design or manufacture of any of the Products sold by Sprague or
on hand to be sold which could give rise to any liabilities or obligations,
including under product recall programs. All of the Inventory, material Sprague
Personal Property and other tangible material Assets are located at the Premises
and identified on Schedule 1.01(a)(iii), 1.01(a)(iv) and 3.09 hereto.

3.11 Taxes. (a) Seller has filed or caused to be filed on a timely basis all
federal, state, local, foreign and other tax returns, reports and declarations
in connection with the Business conducted by Sprague and the Assets
(collectively, “Tax Returns”) required to be filed by Seller and have paid all
taxes in connection with the Business conducted by Sprague and the Assets,
including, but not limited to, income, capital gains, license, gross receipts,
net worth, capital stock, profits, stamp, occupation, transfer, value added,
excise, franchise, sales, use, property (whether real, personal or mixed),
employment, unemployment, disability, withholding, social security and workers’
compensation taxes and estimated income and franchise tax payments, and
interest, penalties, fines, costs and assessments (collectively, “Taxes”), due
and payable with respect to the periods covered by such Tax Returns (whether or
not reflected thereon). There are no Tax Liens on any of the Assets (other than
Permitted Liens). All such Tax Returns filed by or on behalf of Seller are true,
complete and correct and Schedule 3.11 hereto sets forth a complete and accurate
list of all jurisdictions in which such Tax Returns are currently required to be
filed and the type of such Tax Return. No claim has ever been made by an
authority in a jurisdiction where Seller does not file Tax Returns that Seller
is or may be subject to taxation by that jurisdiction in connection with the
Business conducted by Sprague or the Assets. Except as set forth on
Schedule 3.11 hereto, no Tax Returns of Seller have ever been audited. Seller is
not the beneficiary of any extension of time within which to file any Tax
Return. Sprague has withheld and paid all taxes required to have been withheld
and paid in connection with any amounts paid or owing to an employee,
independent contractor, creditors, stockholder or other third party.

(b) Since the Current Balance Sheet Date, Sprague has not incurred any tax
liability other than in the ordinary course of business. No deficiency in Taxes
for any period has been asserted by any taxing authority which remains unpaid at
the date hereof. Except as set forth on Schedule 3.11 hereto, no written
inquiries or notices have been received by Seller from a taxing authority with
respect to possible claims for Taxes which have not been resolved prior to the
date hereof and neither Caraustar nor Seller has any Knowledge that such an
inquiry or notice is pending or threatened or that there is a basis for any
additional claims or assessments for Taxes. Seller has not agreed to the
extension of the statute of limitations with respect to any Tax Returns.

 

14



--------------------------------------------------------------------------------

(c) Neither Caraustar nor Seller is a foreign person within the meaning of
Section 1445 of the Code.

(d) None of the Assumed Sprague Liabilities is an obligation to make a payment
that violates Code Section 280G. Sprague is not a party to any Tax allocation or
sharing agreement or has any liability of the Taxes of another person under
Treasury Regulation §1.1502 6 (or any similar provision of state, local or
foreign law) as transferee or successor, by contract or otherwise.

3.12 Compliance with Applicable Law; Permits; Environment.

(a) General. None of the Caraustar Parties is in default under any, nor has any
of them failed to comply with any, law, statute, ordinance, regulation, order,
judgment or decree of any Governmental Authority, relating to the Business as
conducted by Sprague or any of the Assets, and the Premises are in compliance
with all laws, statutes, ordinances, regulations, orders, judgments and decrees
of any Governmental Authority (other than Environmental Laws which are subject
to the provisions of Section 3.12(c) below), in each case in all material
respects. None of the Caraustar Parties has any Knowledge of any basis for
assertion of any violation of the foregoing or for any claim for compensation or
damages or otherwise arising out of any violation of the foregoing. None of the
Caraustar Parties has received any notification of any asserted present or past
failure to comply with any of the foregoing which has not been satisfactorily
responded to in the time period required thereunder.

(b) Permits. Set forth in Schedule 3.12(b) hereto, is a complete and accurate
list of all permits, licenses, approvals, franchises, notices and authorizations
issued by Governmental Authorities (other than Environmental Permits which are
subject to the provisions of Section 3.12(c) below) (collectively the
“Permits”), held by Caraustar or Seller in connection with Sprague’s conduct of
the Business, including the ownership or operation of the Assets. The Permits
set forth in Schedule 3.12(b) hereto (other than the Environmental Permits which
are subject to the provisions of Section 3.12(c) below), are all the Permits
required for the conduct by Sprague of the Business and with respect to the
Assets. All the Permits set forth in Schedule 3.12(b) hereto, are in full force
and effect, and neither Caraustar nor Sprague has engaged in any activity which
would cause or permit revocation or suspension of any such Permit, and no action
or proceeding looking to or contemplating the revocation or suspension of any
such Permit is pending or threatened. There are no existing defaults or events
of default or events or state of facts which with notice or lapse of time or
both would constitute a default by Caraustar or Sprague under any such Permit.
Except as set forth on Schedule 3.12(b) hereto, the consummation of the
transactions contemplated hereby will not prevent the continuation, validity or
effectiveness of the Permits set forth in Schedule 3.12(b) hereto, or require
the consent of any Governmental Authority, person or entity.

 

15



--------------------------------------------------------------------------------

(c) Environment. With respect to the Business conducted by Sprague at the
Premises on or prior to Closing, and after March 4, 1999, except as disclosed in
Schedule 3.12(c), and except as would not reasonably be expected to result in a
Material Adverse Effect, to the Knowledge of Sprague and Caraustar:

(i) The Business conducted by Sprague is in compliance with, and the Premises
are in compliance with all Environmental Laws.

(ii) The Business conducted by Sprague has been issued, all applicable federal,
state and local permits, licenses, certificates and approvals required for its
operations under applicable Environmental Law (“Environmental Permits”)
necessary to operate the Business conducted by Sprague, and all Environmental
Permits are in full force and effect.

(iii) Sprague and Caraustar have not received any written notice of, and there
are no facts which might give rise to, any Environmental Claim.

(iv) Neither Sprague nor Caraustar has generated, treated, transported, stored,
recycled, discharged, emitted, disposed of or released any Hazardous Materials,
or arranged for the generation, treatment, transport, storage, recycling,
discharge, emission, disposal or Release of any Hazardous Materials at the
Premises which has resulted in any Environmental Claim.

(v) Except when such would not be in contravention of Environmental Laws, no
polychlorinated biphenyls, radioactive material, urea formaldehyde, lead,
asbestos, asbestos-containing material, or aboveground or underground storage
tank (active or abandoned), is or has been present at the Premises.

(vi) Neither the Premises, nor any property to which Caraustar or Sprague
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, is listed on the National Priorities List promulgated
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended (“CERCLA”), or CERCLIS (as referred to in CERCLA) or any
similar federal, or state list of sites requiring investigation or remediation.

(vii) Sprague and Caraustar have provided Buyer with access to all material
environmental studies, reports, audits or assessments, or occupational health
studies, in the possession, custody or control of Caraustar or Sprague,
including without limitation such studies and reports prepared by independent
engineering firms in connection with any investigations conducted under the
Connecticut Transfer Act, with respect to the Business.

(viii) This Section 3.12(c) contains the sole and exclusive representations and
warranties of the Caraustar Parties with respect to environmental matters,
including without limitation any matters arising under or related to
Environmental Laws, Environmental Permits, or Hazardous Materials.

 

16



--------------------------------------------------------------------------------

3.13 Licenses. Except as set forth on Schedule 3.13 hereto, neither Sprague nor
the Business conducted by Sprague produces or distributes any Product, or
performs any service, under a license granted by another person or entity.

3.14 Contractual and Other Obligations; Customers and Suppliers. (a) Except for
Contracts required to be listed on Schedules 3.13, 3.15, 3.16, 3.19, 3.21 or
3.26 hereto, set forth in Schedule 1.01(a)(vii) hereto is a complete and
accurate list of each contract, agreement, lease, guarantee (or other agreement
relating to contingent obligations of Seller with respect to the Assets or the
Assumed Sprague Liabilities), arrangement (written or oral) and each other
document constituting any part of the Assets to which Sprague is a party or by
which Sprague or any of the Assets is bound or subject; all of the foregoing,
together with all other contracts, agreements, licenses, purchase orders, plans,
contingent and other obligations, or other instruments or documents to which
Sprague or any of the Assets is subject or bound, other than the Retained
Contracts, being herein collectively referred to as the “Contracts” and
singularly referred to as a “Contract”.

(b) Seller is not in default in the performance of any covenant or condition
under any Contract and no claim of such a default has been made and no event has
occurred, which with the giving of notice or the lapse of time would constitute
such default under any covenant or condition under any Contract, except for
defaults (whether individually or in the aggregate) which are not material. All
of the Contracts have been entered into in the ordinary course of business of
Seller and each Contract is at arm’s length. Except as set forth on
Schedule 3.03 hereto, neither the transfer of any of the Assets (including any
of the Contracts (other than Retained Contracts)), the execution of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will prevent the continuation, validity or effectiveness of any of the
Contracts under their current terms or result in the breach, termination or
modification of the terms thereof or require the consent, waiver, approval,
authorization of, notice to, or designation, registration, declaration or filing
with, any Governmental Authority, or other person or entity under any such
Contract. Caraustar and Seller have delivered to Buyer true and complete copies
of each written Contract and true and complete written descriptions of each oral
Contract, in each case to the extent set forth on Schedules 1.01(a)(vii), 3.13,
3.15, 3.16, 3.19, 3.21, or 3.26. Each of the Contracts is in full force and
effect and is a legal, valid and binding obligation of Seller party thereto
subject to the Enforceability Exceptions.

(c) There exists no actual or, to the Knowledge of Caraustar or Sprague,
threatened, termination, cancellation or material reduction of the business
relationships of Sprague with any of its ten (10) largest customers (measured by
dollar volume of net sales) during the 12-month period ended December 31, 2005
or with any of its ten (10) largest suppliers (measured by dollar volume of
expenditures by Sprague) during the 12-month period ended December 31, 2005.

3.15 Compensation. Set forth in Schedule 3.15 hereto, is (a) except for Benefit
Plans required to be listed on Schedule 3.16 hereto, a complete and accurate
list of all agreements, plans, arrangements or commitments between Sprague and
any employee or employees, independent contractor, consultant, or agent with
regard to compensation, benefits or perquisites, whether individually or
collectively, except oral agreements terminable by Sprague on not more than 30
days’ notice without penalty; and (b) a complete and accurate list of all

 

17



--------------------------------------------------------------------------------

employees of Sprague and their respective positions, job categories and
salaries. Except as set forth on Schedule 3.15 hereto, neither the execution of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will result in any liability or obligation of the Assets or Buyer for
a bonus payment, severance pay or similar payment or other compensatory
requirements to any employee, salesperson, independent contractor, designer,
sales representative, consultant, distributor, agent, shareholder or affiliate
of Seller.

3.16 Employee Benefit Plans. Except as set forth in Schedule 3.16 hereto:

(a) Sprague does not maintain or sponsor, nor is Sprague required to make
contributions to, any pension, profit sharing, bonus, incentive or deferred
compensation, severance pay, medical, life insurance or other welfare or
employee benefit plan within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (hereinafter referred to as
“ERISA”) (such plans and related trusts, insurance and annuity contracts,
funding media and related agreements and arrangements, other than any
“multiemployer plan” (within the meaning of Section 3(37) or Section 4001(a)(3)
of ERISA), being herein referred to as the “Benefit Plans” and such
multiemployer plans being hereinafter referred to as the “Multiemployer Plans”).
The Benefit Plans have been maintained, operated and administered in all
material respects, in accordance with their terms and with all applicable
provisions of ERISA, the Code and other applicable Laws and neither Caraustar,
the Seller nor any affiliate of Seller or the Business has taken or failed to
take any action with respect to the Benefit Plans (including the failure to
timely and completely file all required reports, returns and similar documents
with applicable Governmental Authorities) which would create any liability on
the part of Buyer or on the part of the Business conducted by Sprague which has
not otherwise been disclosed. To the Knowledge of Sprague, each “fiduciary”
(within the meaning of Section 3(21)(A) of ERISA) as to each Benefit Plan has
complied in all material respects with the requirements of ERISA and the Code,
including any rules or regulations promulgated thereunder and all other
applicable laws, rules and regulations in respect of each Benefit Plan.

(b) Each Benefit Plan intended to qualify under Section 401(a) of the Code has
received a currently applicable favorable determination letter from the Internal
Revenue Service as to its qualification under Section 401(a) of the Code;

(c) Sprague does not maintain, sponsor or contribute to, and has never
maintained, sponsored or contributed to, any “defined benefit plan” (within the
meaning of Section 3(35) of ERISA) or any Multiemployer Plan;

(d) There are no contributions required to have been made to trusts in
connection with any Benefit Plan that would constitute a “defined contribution
plan” (within the meaning of Section 3(34) of ERISA) which have not been made;

(e) Other than claims in the ordinary course for benefits with respect to the
Benefit Plans, there are no actions, suits or claims (including claims for
income Taxes, interest, penalties, fines or excise Taxes with respect thereto)
pending with respect to any Benefit Plan, or any circumstances which might give
rise to any such action, suit or claim (including claims for income Taxes,
interest, penalties, fines or excise Taxes with respect thereto);

 

18



--------------------------------------------------------------------------------

(f) Sprague has no obligation to provide health or other welfare benefits to
former, retired or terminated employees, except as specifically required under
Section 4980B of the Code or Section 601 of ERISA. Sprague has substantially
complied with the notice and continuation requirements of Section 4980B of the
Code and Section 601 of ERISA and the regulations thereunder.

3.17 Labor Relations. Except as set forth on Schedule 3.17 hereto, there have
been no violations and to the Knowledge of Caraustar and Seller, no pending or
threatened claims of violations of any federal, state or local statutes, laws,
ordinances, rules, regulations, orders or directives with respect to the
employment of individuals by, or the employment practices or work conditions of
Sprague, or the terms and conditions of employment, wages and hours. Sprague is
not engaged in any unfair labor practice or other unlawful employment practice
and there are no charges of unfair labor practices or other employee related
complaints pending or threatened against Sprague before the National Labor
Relations Board, the Equal Employment Opportunity Commission, the Occupational
Safety and Health Review Commission, the Department of Labor or any other
Federal, state, local or other Governmental Authority. There is no strike,
picketing, slowdown or work stoppage or organizational attempt pending,
threatened against or involving Sprague or the Business conducted by Sprague. No
issue with respect to union representation is pending or threatened with respect
to the employees of Sprague or the Business conducted by Sprague and there are
no pending arbitrations and no material grievances, pending or threatened
against Sprague under the Sprague CBA. Except as set forth in Schedule 3.17
hereto, no union or collective bargaining unit or other labor organization has
ever been certified or recognized by Sprague or the Business conducted by
Sprague as the representative of any of the employees of Sprague or the Business
conducted by Sprague. Caraustar and Seller have complied to the extent
applicable with the WARN Act.

3.18 Increases in Compensation or Benefits. Except as set forth on Schedule 3.18
hereto, subsequent to December 31, 2005, there have been no increases in the
compensation payable or to become payable to the Employees or to any
salesperson, designer, distributor, independent contractor, consultant, agent,
or employee of Sprague, and there have been no payments or provisions for any
awards, bonuses, stock options, loans, profit sharing, pension, retirement or
welfare plans or similar or other disbursements or arrangements for or on behalf
of such employees (or related parties thereof) except in accordance with the
plans set forth on Schedule 3.15 and 3.16 hereto.

3.19 Insurance. Caraustar and Seller maintain insurance policies covering the
Assets (including, without limitation, all of the Premises) and the various
insurable occurrences which may arise in connection with the operation of the
Business conducted by Sprague. Such policies are in full force and effect and
all premiums due thereon have been paid in full. Each Seller has complied with
the provisions of such policies. A complete and accurate list of such policies
is set forth in Schedule 3.19 hereto, including a complete and accurate list of
all deductibles, self insured levels and retained liabilities (including
retrospective premium adjustments) applicable to such policies and a claims
history thereunder from January 1, 2004 until the last day of the month
preceding the date hereof by at least 10 business days. There are no notices of
any pending or, to the Knowledge of Caraustar or Seller, threatened termination
or premium increases with respect to any of such policies. Caraustar and Sprague
have delivered to Buyer the product, general liability and workers compensation
loss history of the Business

 

19



--------------------------------------------------------------------------------

conducted by Sprague from January 1, 2004 until the last day of the month
preceding the date hereof by at least 10 business days and identified the losses
and claims which arose from or otherwise involve Products covered by any product
recall program of the Business conducted by Sprague.

3.20 Allowances. Except as set forth on Schedule 3.20 hereto, Sprague has no
obligation to make allowances (including advertising, catalog and promotional
allowances), rebates, repurchases or similar payments or credits to any of its
customers with respect to the sale of Products.

3.21 Intellectual Property. Set forth in Schedule 3.21 hereto is a complete and
accurate list, with respect to the Business conducted at the Sprague Mill, of
all patents, registered and common law trademarks, service marks, tradenames and
copyrights, and other similar rights and applications therefor owned by Sprague,
and all contracts, agreements and other rights with respect to each of the
foregoing, in any case whether domestic or foreign (collectively, together with
all of the other Assets referred to in Section 1.01(a)(v) hereof the
“Intellectual Property”). Sprague has not licensed its rights in any
Intellectual Property, current or planned products, designs or services to any
other person or entity. Sprague owns all unencumbered right, title and interest
in and to all the Intellectual Property free and clear of all Liens (except for
Permitted Liens). Schedule 3.21 hereto completely and accurately sets forth
which of the Intellectual Property is duly, validly and properly registered with
or issued by, as applicable, the U.S. Patent and Trademark Office, the Registrar
of Copyrights and applicable foreign Governmental Authorities in foreign
jurisdictions. The Intellectual Property constitutes all such rights necessary
to the conduct of the Business as currently conducted at the Sprague Mill; no
adverse claims have been made and no written claim has been asserted with
respect to any Intellectual Property; and, to the Knowledge of Caraustar or
Sprague, the operation of the Business conducted by Sprague at the Sprague Mill
and the use by Sprague of the Intellectual Property in connection therewith does
not involve infringement, violation or claimed infringement or violation of any
patent, trademark, service mark, tradename, copyright, agreement, license or
similar right. Neither Caraustar nor Sprague has received notice (written or
oral) that, nor does Caraustar or Sprague have any Knowledge of any claim or
assertion that, any of the Intellectual Property is invalid or defective or
infringing in any way, and neither Caraustar nor Sprague has any Knowledge of
any facts or prior acts upon which such a claim or assertion could be based.
Except as set forth on Schedule 3.21 hereto, the execution and delivery of this
Agreement and the consummation of the transactions contemplated by this
Agreement (including the transfer of the Assets to Buyer) does not prevent the
continuation, validity or effectiveness of any Intellectual Property or require
the consent, waiver, approval or authorization of any Governmental Authority or
other person or entity in respect of any Intellectual Property.

3.22 Use of Names. Except as set forth on Schedule 3.22 hereto, there are no
other persons or businesses other than Sprague having the right to use or using
the names “Sprague Paperboard” or any variants thereof or any other tradename,
trademark or service mark under which Sprague currently conducts the Business at
the Sprague Mill and no persons or business has ever attempted to restrain the
Business conducted at the Sprague Mill from using or contested Sprague’s right
to use, such names or any variants thereof in connection therewith.

 

20



--------------------------------------------------------------------------------

3.23 Power of Attorney; Bank Accounts. Except as set forth on Schedule 3.23
hereto, Sprague has not granted any power of attorney (revocable or irrevocable)
to any person, firm or corporation for any purpose whatsoever. Set forth on
Schedule 3.23 hereto (i) is the name of each institution in which Sprague has a
bank account, securities account, safe-deposit box or any other similar account,
the number of such accounts and the names of all persons authorized to draw
thereon or have access thereto and (ii) are all marketable securities, and all
other notes or other obligations evidenced by written instruments and
attributable to, or utilized in, any aspect of the Business conducted by
Sprague, including those reflected in the Financial Statements or thereafter
acquired by Seller. Sprague has no lockbox to which payments to the Business
conducted by Sprague may be sent by any customer or other person or entity.

3.24 Books and Records. The books and records of Sprague are complete and
correct in all material respects, have been maintained in accordance with good
business practices consistently applied and fairly and accurately reflect the
basis for the financial position and results of operations of Sprague set forth
in the Financial Statements. All such books and records have been made available
for inspection by Buyer and its representatives.

3.25 Litigation; Disputes. Except as set forth in Schedule 3.25 hereto, there
are no claims, disputes, actions or suits, and there are no investigations or
proceedings by or before any Governmental Authority, pending or, to the
Knowledge of Caraustar or Seller, threatened against or affecting the Business
conducted by Sprague, any of the Premises, any of the other Assets; and, to the
Knowledge of Caraustar or Seller, there is no basis for any such claim, dispute,
action, suit, investigation or proceeding. None of the matters set forth on
Schedule 3.25 hereto would (whether individually or in the aggregate), if
adversely determined against the Assets, Seller or the Business conducted by
Sprague, have a Material Adverse Effect. Sprague is not in default in respect of
any judgment, order, writ, injunction or decree of any court or of any federal,
state, municipal or other government department, commission, bureau, agency or
instrumentality or any arbitrator.

3.26 Insider Interests; Intercompany Transactions. Except as disclosed in
Schedule 3.26 hereto, to the Knowledge of the Caraustar Parties, no present or
former stockholder, officer, director, or employee of any of the Caraustar
Parties, or family member of any of the foregoing, or any person, corporation,
partnership, trust or other entity in which any such person is an officer,
director, principal, partner or stockholder (a) is presently a party to any
transaction or arrangement with Sprague (other than for services as officers,
directors or employees of Sprague in the ordinary course of business); (b) owns
any interest in any of the Assets; (c) owns any interest in, controls or is an
employee, officer, director, stockholder or agent of, or consultant to any other
entity which is a competitor, supplier or customer or which is a landlord or
tenant of Sprague; (d) is indebted or liable to, owns any interest in, or owns,
holds or has guaranteed any obligation or debt of Sprague; or (e) has acquired
from or sold or transferred to Sprague any assets or properties owned or leased
by Sprague.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND

WARRANTIES OF BUYER

Buyer and the Guarantor (solely for the purpose of guaranteeing the obligations
of Buyer pursuant to the terms hereof), each respectively hereby represents and
warrants to the Caraustar Parties, as of the date hereof and as of the date of
the Closing, that:

4.01 Organization. Buyer is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full limited liability company power and authority to purchase the Assets. The
Guarantor is a corporation duly organized, validly existing and in good standing
under the laws of Quebec.

4.02 Authority. The execution and delivery of this Agreement by Buyer and the
Guarantor, the performance by Buyer and the Guarantor of their respective
covenants and agreements hereunder and the consummation by Buyer of the
transactions contemplated hereby have been duly authorized by all necessary
limited liability company or corporate action, as the case may be, and this
Agreement constitutes a valid and legally binding obligation of Buyer and the
Guarantor, enforceable against Buyer and the Guarantor in accordance with its
terms subject to the Enforceability Exceptions.

4.03 No Violation; No Conflicts. Neither the execution and delivery of this
Agreement by Buyer or the Guarantor, nor the consummation of the transactions
contemplated hereby by Buyer, violates any provision of any organizational
documents of Buyer or the Guarantor, or any statute, ordinance, regulation,
order, judgment or decree of any Governmental Authority, or conflicts with or
will result in any breach of any of the terms of, or constitute a default under,
or result in, the termination of or the creation of any Lien pursuant to the
terms of or otherwise affect the continuation, validity or effectiveness of any
contract or agreement to which Buyer or the Guarantor is a party or by which
Buyer or the Guarantor or any of their respective assets is bound. No consents,
approvals or authorizations of, or filings with, any Governmental Authority or
any other person or entity are required in connection with the execution and
delivery of this Agreement or any other instrument or document required to be
executed and delivered by Buyer or the Guarantor pursuant hereto, or the
consummation of the transactions contemplated hereby or thereby.

4.04 Financial Ability. Each of Buyer and the Guarantor has or has access to
sufficient cash to enable it to consummate the transactions contemplated by this
Agreement. Each of Buyer and the Guarantor is able to pay its debts generally as
they become due and is solvent and will not be, after giving effect to the
Closing, rendered insolvent as a result of the transactions contemplated hereby.

 

22



--------------------------------------------------------------------------------

ARTICLE V

CONDUCT OF THE BUSINESS

Caraustar, jointly and severally, and Seller, severally but not jointly, hereby
covenant and agree with Buyer that, from and after the date of this Agreement
and until the Closing, Caraustar shall not and shall cause Seller not to and
Seller shall not:

5.01 Operation of the Business. Operate or otherwise conduct the Business
conducted at the Sprague Mill other than in the ordinary course of business and
in a manner consistent with prior practice.

5.02 No Dividends; Distributions. (a) Declare or pay any dividend or make any
other distribution in respect of Sprague’s capital stock, other than cash
dividends in the ordinary course of business consistent with prior practices;
(b) issue, sell, pledge, dispose of, encumber, purchase, acquire, assign or
transfer any share capital or securities of any kind of Sprague or any options,
warrants, securities or rights of any kind, convertible into or exchangeable or
exercisable for any share capital or securities of any kind of Sprague or agree
to do any of the foregoing; or (c) amend, modify or change Sprague’s
certificates of incorporation or bylaws, or merge or consolidate Sprague or the
Business conducted at the Sprague Mill with or into any other corporation or
other entity or agree to do any of the foregoing.

5.03 Preservation of Organization, Employees and Business Relationships. Fail to
use commercially reasonable efforts to (a) preserve the present business
organization of Sprague intact; (b) keep available the services of the present
employees of Sprague; and (c) preserve present relationships with customers,
suppliers and other entities or persons having business dealings with the
Sprague Mill. In addition, without limiting the generality of the foregoing,
Caraustar and Sprague shall consult with Buyer prior to making any significant
business or personnel decisions relating to the Sprague Mill.

5.04 Contracts. Make any change materially adverse to Sprague, any of the
Assets, or the Business conducted at the Sprague Mill or in the terms of any
Contract or fail to perform in any material respect any of its obligations with
respect thereto without default, terminate any material Contract or enter into
any new Contract (including without limitation any amendment) requiring the
payment by Seller or the Business conducted at the Sprague Mill of $50,000 or
more without the prior written consent of Buyer (such consent not to be
unreasonably withheld or delayed).

5.05 Claims. Except in the ordinary course of business consistent with past
practice, waive, cancel, sell or otherwise dispose of for less than the face
value thereof any claim or right Sprague or the Business conducted at the
Sprague Mill has against others.

5.06 Encumbrances. Permit any Lien on or against any of the Assets, other than
Permitted Liens or permit Sprague or the Business of Sprague to incur any
Indebtedness.

5.07 Documents. Fail to furnish to Buyer, its counsel, accountants and
authorized representatives, such financial, legal and other documents, records
and information relating to Sprague, the Business conducted by Sprague or the
Assets as Buyer, its counsel, accountants and its authorized representatives may
from time to time request.

 

23



--------------------------------------------------------------------------------

5.08 Cooperation. Fail to cooperate fully with Buyer and use its best efforts to
obtain all consents and approvals necessary for the sale of the Assets and the
consummation of the other transactions contemplated hereby, including the
furnishing of all financial and other information reasonably required by the
person or entity whose consent or approval is being sought.

ARTICLE VI

ADDITIONAL COVENANTS OF CARAUSTAR

SELLER, AND BUYER

6.01 Acquisition Proposal. Subject to compliance with fiduciary duties imposed
upon directors of a company to the extent opined to in writing by LeBoeuf, Lamb,
Greene & McRae LLP, counsel to the Caraustar Parties, Caraustar and Seller
covenant and agree that, from and after the date of this Agreement and until the
earlier to occur of the Closing or the termination of this Agreement pursuant to
Section 7.02 hereof, no such person shall directly or indirectly (a) take any
action to solicit, initiate, encourage or enter into any Acquisition Proposal;
or (b) engage in negotiations with, or disclose any information relating to the
Assets or afford access to the properties, books or records of Seller or the
Assets to any person or entity for the purpose of making, or, pursuing an
Acquisition Proposal. Caraustar and Seller shall promptly notify Buyer after
receipt by Caraustar or Seller of an Acquisition Proposal or any indication that
any person or entity is considering making an Acquisition Proposal or any
request for information relating to Seller, the Business of the Seller or the
Assets or for access to the properties, books or records of Seller by any person
or entity for the purpose of making or pursuing an Acquisition Proposal.

6.02 Publicity. Except as required by law or the rules or regulations of any
stock exchange, the parties shall make no public statement respecting the
transaction contemplated herein until the consummation of the transaction on the
Closing Date, or at such earlier time as the parties shall agree, and in any
event no such public statement shall at any time before or after the Closing
Date be made except to the extent the parties shall have agreed to the form and
substance of such public statement.

6.03 Further Assurances. Subject to the terms and conditions of this Agreement,
prior to and after the Closing, Buyer, Caraustar and Seller shall use its
respective best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary or desirable, including under applicable
laws and regulations, to consummate and otherwise give effect to the
transactions contemplated by this Agreement.

6.04 Correspondence, Funds. Caraustar and Seller covenant and agree that,
subsequent to the Closing, Caraustar and Seller shall deliver to Buyer, promptly
after the receipt thereof and in the form received, all inquiries,
correspondence and other items and materials received by Caraustar or Seller
from any person or entity relating to the Business conducted by Sprague or any
of the Assets. Caraustar and Sprague covenant and agree that, subsequent to the

 

24



--------------------------------------------------------------------------------

Closing, and except as otherwise provided in Article IV of the Sprague
Transition Services Agreement, they will mail on a daily basis any funds and any
checks, notes, drafts and other instruments for the payment of money, duly
endorsed to Buyer, received by Caraustar, or Sprague comprising payment of any
accounts, notes or other Receivables of, or other amounts owed to, Sprague with
respect to the Business conducted by Sprague, or otherwise constituting part of
the Assets. From and after the Closing, Buyer shall have the right and authority
to endorse, without recourse, the name of Sprague on any check, note, draft,
instrument or any other evidence of indebtedness received by Buyer on account of
any account, note or other Receivable, or other amount owed to the Business
conducted by Sprague, or otherwise constituting part of the Assets, and Sprague
shall deliver to Buyer, at the Closing, documents (including powers of attorney)
sufficient to permit Buyer to cash or otherwise deposit in bank accounts in the
name of Buyer each such check, note, draft, instrument or other evidence of
indebtedness.

6.05 Discharge of Obligations. Caraustar and Seller covenant and agree,
subsequent to the Closing, to promptly and timely pay and to otherwise fulfill
and discharge all obligations and liabilities of the Business conducted by
Sprague which are not Assumed Sprague Liabilities hereunder, including, without
limitation, any and all liabilities and obligations arising under any bulk sale
transfer laws and all other Excluded Liabilities, in all cases when due and
payable and otherwise prior to the time at which any of such obligations or
liabilities could reasonably be expected to result in or give rise to a claim
against any of the Assets, the Business conducted by Sprague or Buyer (or any of
its employees, officers, directors, stockholders or other affiliates), result in
any Lien on any of the Assets (other than Permitted Liens), or adversely affect
Buyer’s title to or use of any of the Assets.

6.06 Encumbrances. Caraustar and Seller covenant and agree to use their best
efforts to cause, at the sole expense of Caraustar and Seller, any and all Liens
of any kind whatsoever which affect the Assets or the Business conducted by
Sprague, including, without limitation, those arising under the Debt Documents
and all other Liens which affect the Premises, except for Permitted Liens, to be
released, discharged and terminated in full on or prior to the Closing Date.

6.07 Confidential Information. Caraustar and Seller acknowledge that after the
Closing Buyer could be irreparably damaged if Caraustar’s or Seller’s knowledge
of the Assets or the Business conducted by Sprague were disclosed to or utilized
on behalf of any person, firm, corporation or other entity other than Buyer or
its affiliates, and each of Caraustar and Seller covenants and agrees that it
will not, following the Closing, without the prior written consent of Buyer,
disclose (or permit to be disclosed) or use (or permit to be used) in any way
any information relating to any such knowledge unless (a) compelled to disclose
such confidential information by judicial or administrative process or, in the
opinion of its counsel, by other requirements of law, and, in any such event,
Caraustar and Seller give Buyer prompt written notice of any such requirement
and prior to any such disclosure; or (b) such information is generally available
to the public through no fault of Caraustar or Seller.

6.08 Cash Management. Caraustar and Sprague shall maintain on deposit in all
checking and other bank account(s) sufficient amounts following the Closing to
pay in full all checks and drafts of the Business conducted by Sprague drawn on
or prior to the Closing Date.

 

25



--------------------------------------------------------------------------------

6.09 Employees. (a) As of the Closing Date, Buyer shall offer employment to all
those persons actively employed by Sprague full time in connection with the
Business conducted by Sprague, as of the Closing Date, each of whom (as of the
date hereof) is listed on Schedule 6.09 hereto, and as of the Closing Date,
Buyer shall offer employment to certain mutually-agreed upon employees of
Caraustar not employed by Sprague, each of whom (as of the date hereof) is
listed on Schedule 6.09 hereto, and effective upon such inactive employee’s
return to service, each inactive (whether by disability or injury) employee
employed by Sprague listed on Schedule 6.09 (all such employees offered
employment by Buyer, the “Employees”), on terms and conditions (including with
respect to employee benefits), on the whole, which are comparable to those of
Sprague or Caraustar, as the case may be, in effect on the date hereof and which
comply with the Sprague CBA. As of the Closing Date, Sprague and Caraustar
shall, respectively, terminate all of the Employees and shall be responsible for
any and all liability (other than the Assumed Sprague Liabilities), including
but not limited to any liabilities under the Sprague CBA and the Benefit Plans,
arising out of their employment prior to the Closing Date, and the termination
thereof, on the Closing Date. Except as set forth in the Sprague CBA, nothing
herein shall be deemed either to affect or to limit in any way the management
prerogatives after the Closing of Buyer with respect to the Employees who accept
such offer of employment (including, without limitation, the right of Buyer to
modify compensation, benefits or other terms and conditions of employment
following the Closing Date or the right of Buyer to terminate the employment of
any Employee), or to create or to grant to such Employees any third-party
beneficiary rights or claims or causes of action of any kind or nature against
Buyer or its affiliates.

(b) Buyer shall provide the employee benefit plans required under
Section 6.09(a), as of the Closing Date so as to ensure uninterrupted coverage
of Employees who accept Buyer’s offer of employment, including without
limitation a medical plan that shall not exclude pre-existing conditions of such
Employees. Buyer shall grant all Employees credit for purposes of eligibility
and vesting (but not benefit accrual) under the Buyer’s employee benefit plans
(including vacation and severance) for their years of service with the Seller
prior to the Closing Date.

(c) Pursuant to Treasury Reg. § 31.3121(a)(1)-1(b), for purposes of FICA tax
withholding, Buyer shall treat all wages (within the meaning of Section 3121(a)
of the Code) paid by Seller in 2006 to each Employee employed by Buyer
immediately after the Closing Date as paid by Buyer. Pursuant to Section 5 of
Rev. Proc. 2004-53, 2004-34 I.R.B. 320, Buyer, Caraustar and Sprague agree that
the Form W-2 (Employee’s Wage and Tax Statement) furnished by Buyer to each
Employee employed by Buyer immediately after the Closing shall include wages and
other compensation paid, and taxes withheld, during 2006 by each of Caraustar,
Sprague and Buyer. At or prior to the Closing, each of Sprague and Caraustar
shall transfer to Buyer a current Form W-4 (Employee’s Withholding Allowance
Certificate) for each Employee employed by Buyer immediately after the Closing.
Caraustar, Sprague and Buyer agree to include a statement (with the relevant
information described in Section 5 of Rev. Proc. 2004-53) with their respective
Forms 941 (Employer’s Quarterly Tax Return) for the calendar quarter during
which the Closing occurs, apprising the Internal Revenue Service of the
foregoing arrangements and to reasonably cooperate with each other to comply
with Rev. Proc. 2004-53.

 

26



--------------------------------------------------------------------------------

(d) Sprague shall disburse from and through its bank accounts, (i) prior to the
Closing Date, all payroll-related amounts payable to all employees of Sprague
and all other applicable payees with respect to all payroll periods ending
before the Closing Date (“Pre-Closing Payroll Periods”) and (ii) on the Closing
Date, all payroll-related amounts payable to all employees of Sprague and all
other applicable payees with respect to all payroll periods ending on the
Closing Date and with respect to each period commencing on the first day after
the end of each Pre-Closing Payroll Period and ending as of the Closing Date
(notwithstanding that the applicable payroll period ends after the Closing
Date), in each case, including without limitation, all wages, all federal, state
and local payroll taxes, and any and all other payments (including any employee
benefit plan premiums, deductions or contributions) as to which amounts are
withheld from wages for such periods; provided, however, with respect to payees
other than employees, Sprague may pay such payroll-related amounts after the
Closing Date on or prior to their due dates to the extent such amounts are not
due on or prior to the Closing Date.

6.10 Collective Bargaining Agreements. The Caraustar Parties covenant to consult
with Buyer in connection with any discussion and negotiations concerning the
Sprague CBA and to obtain consent from the Union to assumption of the Sprague
CBA by Buyer.

6.11 Assignments of Contracts; Consents. (a) Caraustar and each Seller shall
promptly after the date hereof apply for or otherwise seek and use their best
efforts to obtain (including, without limitation, the furnishing of all
financial and other information reasonably required by the party whose consent
or approval is being sought), all authorizations, consents, waivers and
approvals required in connection with the assignment of the leases, agreements,
contracts, commitments, licenses, permits, approvals, authorizations and other
rights, titles and other interests to be assigned hereunder, which
authorizations, consents, waivers and approvals shall continue each applicable
lease, agreement, contract, commitment, license, permit, approval, authorization
or other right, title or interest for the benefit of Buyer on the same terms as
exist for the benefit of Seller on the date hereof, and shall provide Buyer with
copies of all such authorizations, consents, waivers and approvals promptly
after they have been obtained. To the extent that the assignment of any lease,
agreement, contract, commitment, license, permit, approval authorization or
other right, title or interest shall require the consent of any other party
thereto, this Agreement shall not constitute an agreement to assign or assume
the same if an attempted assignment would constitute a breach thereof, but the
foregoing shall not be deemed to be a satisfaction of the condition set forth in
Section 9.06 or a waiver by Buyer thereof.

(b) To the extent that any consent or approval relating to any Contract,
including the Sprague CBA, requiring consent or approval as required to be
disclosed on Schedule 3.03 hereto or any other consent or approval necessary to
assign or transfer to Buyer any other Contract or other Asset is not obtained on
or before the Closing Date (all such Contracts or other Assets for which such
consent or approval is not obtained on or before the Closing Date are
hereinafter referred to collectively as the “Designated Agreements” or the
“Designated Assets”, as the case may be), and, without limiting Buyer’s rights
under Section 9.06, the Closing occurs, Caraustar and Seller covenant and agree
to use their respective best efforts to obtain each such consent and approval,
in form and substance satisfactory to Buyer, promptly following the Closing
Date. The parties hereto agree that Seller shall (and Caraustar shall cause
Seller to) provide to and enforce on behalf of Buyer, all of the Seller’s
rights, benefits, entitlements and interest with respect to each applicable
Designated Asset or

 

27



--------------------------------------------------------------------------------

under each Designated Agreement and Buyer shall reimburse the Seller for all
obligations and liabilities arising after the Closing Date with respect to each
applicable Designated Asset or under each such Designated Agreement for which it
receives the benefit as provided above; provided, however, that in the event any
such third party refuses or is otherwise unwilling to consent to an assignment
or transfer of any Designated Asset or Designated Agreement on terms acceptable
to Buyer, then upon notice from Buyer to Seller of any such event, such
obligation of Seller to use its best efforts to obtain such consent shall cease,
and in such event, nothing contained herein shall prohibit or be deemed to
prohibit Buyer from entering into a new agreement with such third party.

6.12 No Use of Name. From and after the Closing Date, the Caraustar Parties
covenant and agree not to use the name “Sprague Paperboard” (or any variation or
derivation thereof) with respect to the Business or any other business or
commercial activity other than in connection with the filing of tax returns and
other required filings or reportings and the eventual winding up of Seller.

6.13 Transfer Tax. Buyer shall pay any and all federal or state real or personal
property transfer, recording, sales, use, goods, services or other similar taxes
arising from the transfers of the Assets.

6.14 Connecticut Transfer Act. The parcels of real properties described in
Exhibit G hereto comprise an Establishment as defined in the Connecticut
Transfer Act, Conn. Gen. Stat. §§ 22a-134 et seq. Sprague and Caraustar shall
perform at their expense those activities necessary to achieve compliance with
the Connecticut Transfer Act, including filing all required forms and documents
with the Connecticut Department of Environmental Protection in accordance with
the Connecticut Transfer Act and the License for Access and Remediation attached
hereto at Exhibit F.

6.15 Access and Remediation.

(a) As set forth in more detail in the License for Access and Remediation, Buyer
and Buyer Group shall provide unfettered access to the Premises and cooperate
with Caraustar and Sprague and any other persons or entities that are
responsible for undertaking and completing investigation and/or remediation at
the Premises.

(b) As set forth in more detail in the License for Access and Remediation,
Caraustar and Sprague intend to perform any necessary investigation or
remediation at the Premises in a commercially practicable manner to the minimal
standards allowable to minimize any necessary remediation or investigation (and
costs related thereto). The imposition of institutional or engineering controls,
variances, use or activity restrictions, groundwater reclassifications,
including, without limitation, Environmental Land Use Restrictions acceptable to
the Connecticut Department of Environmental Protection shall be deemed an
acceptable means of remediation for the purposes of this Agreement, provided
such institutional or engineering controls, variances, uses or activity
restrictions, or groundwater reclassifications do not materially interfere with
the continued use of the Premises to conduct the Business as it was conducted by
Sprague on or prior to Closing.

 

28



--------------------------------------------------------------------------------

6.16 Books and Records. Buyer shall, and shall cause each member of the Buyer
Group to, (i) preserve and keep the books and records held by each of them
relating to the Business conducted by Sprague or the Assets for a period of six
(6) years from the Closing Date and (ii) make such records and personnel
available to Caraustar as may be reasonably required by it, including without
limitation, in connection with, among other things, any insurance claims, Tax
matters, legal proceedings or governmental investigations or in order to enable
Caraustar or the Seller to comply with their respective obligations under this
Agreement and each other agreement, document or instrument contemplated hereby.
If any member of the Buyer Group wishes to destroy such books and records after
that time, Buyer shall first give 90 days’ prior written notice to Caraustar and
it shall have the right, upon prior written notice given to Buyer within that 90
day period, to take possession of the books and records.

6.17 Payroll Systems. The Caraustar parties covenant that following the
execution and delivery hereof they will provide to the Buyer information
reasonably requested by Buyer which it will be utilizing for its payroll,
finance and other accounting and related functions after the Closing Date.

ARTICLE VII

CLOSING

7.01 Time and Place of Closing. Subject to the terms and conditions hereof, the
closing of the purchase and sale of the Assets as set forth herein (the
“Closing”) shall be held at 10:00 A.M. at the offices of Torys LLP, 237 Park
Avenue, New York, New York 10017 on the earlier of (a) May 1, 2006 or (b) the
fifth business day after the satisfaction or waiver of all other conditions
precedent set forth in Article VIII and IX hereof, or at such other time, date
and place as the parties shall mutually agree (such date upon which the Closing
occurs is herein referred to as the “Closing Date”).

7.02 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned:

(a) at any time before the Closing, by written agreement of each of the
Caraustar Parties and Buyer;

(b) at any time before the Closing, by Buyer or the Caraustar Parties in
writing, in the event that any Governmental Authority shall have issued an
order, decree, ruling or taken any other action restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement and such
order, decree, ruling or other action shall have become final and nonappealable;

(c) at any time after August 1, 2006 (the “Termination Date”), by Buyer or the
Caraustar Parties in writing, if the transactions contemplated by this Agreement
have not been consummated on or before the Termination Date and such terminating
party is not then in breach of this Agreement; and

 

29



--------------------------------------------------------------------------------

(d) at any time before the Closing, by Buyer or the Caraustar Parties in
writing, without liability to the terminating party on account of such
termination, if such terminating party is not then in breach of this Agreement
and the nonterminating party shall (i) fail to timely perform in any material
respect any of its agreements contained herein required to be performed on or
prior to the Closing Date or (ii) breach in any material respect any of its
representations or warranties contained herein.

7.03 Effect on Obligations. Termination of this Agreement pursuant to
Section 7.02 shall terminate all obligations of the parties to each other
hereunder, except for the obligations under Sections 7.04 and Article XIII and,
provided, however, that notwithstanding the foregoing, the termination of this
Agreement pursuant to clauses (c) or (d) of Section 7.02 shall not relieve any
party of any liability with respect to any breach of any representation,
warranty, covenant or agreement herein by such party, or limit or preclude any
remedy any party may have against such breaching party with respect to any such
breach.

7.04 Return of Documentation. Following a termination in accordance with
Section 7.02, Buyer shall return copies (or, to the extent provided, the
originals) of all agreements, documents, contracts, instruments and other books
and records of the Caraustar Parties provided by the Caraustar Parties to Buyer
or any representatives of Buyer in connection with the transactions contemplated
by this Agreement, and Caraustar shall, and shall cause Seller to, and Seller
shall return copies (or, to the extent provided, the originals) of all
agreements, documents, contracts, instruments and other books and records of
Buyer (or any of its affiliates) provided by Buyer or any representative of
Buyer in connection with the transactions contemplated by this Agreement.

7.05 Delivery of the Assets. Without limiting Section 9.08 hereof, delivery of
the Assets shall be made by Seller to Buyer at the Closing by delivering such
warranty deeds, recordable easements, bills of sale, endorsements, assignments
and other good and sufficient instruments of assignment, conveyance and
transfer, and such powers of attorney, as shall be effective to fully vest in
Buyer good and valid title to, and the right to full custody and control of, all
of the Assets, free and clear of all Liens (except for Permitted Liens), in form
and substance as annexed hereto as Exhibit D, and shall otherwise take all steps
required to put Buyer in actual possession and control of all of the Assets.

7.06 Assumption of Liabilities. At the Closing, Buyer shall deliver to Seller
such instruments as shall be sufficient to effect the assumption by Buyer of the
Assumed Sprague Liabilities in form and substance as annexed hereto as
Exhibit E.

7.07 Contracts and Books. At the Closing, the Caraustar Parties shall deliver to
Buyer the Contracts and the books and records of the Business conducted by
Sprague, excluding those constituting Excluded Assets.

7.08 Prorations. Buyer and the Caraustar Parties agree to make customary
prorations (as of the Closing Date) in respect of real estate and personal
property taxes and power and utility charges.

 

30



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS TO CARAUSTAR’S AND SELLER’S

OBLIGATION TO CLOSE

The obligations of Caraustar and Seller to sell the Assets and otherwise
consummate the transactions contemplated by this Agreement at the Closing are
subject to the following conditions precedent, any or all of which may be waived
by Caraustar and Seller in their sole discretion and each of which Buyer hereby
agrees to use its best efforts to satisfy at or prior to the Closing:

8.01 No Litigation. No material action, suit or proceeding against Caraustar,
Seller or Buyer (or any of its affiliates) relating to the consummation of any
of the transactions contemplated by this Agreement or any governmental action
seeking to delay or enjoin any such transactions shall be pending.

8.02 Representations and Warranties; Covenants. The representations and
warranties made by Buyer herein shall be true and correct in all material
respects, except for those qualified by materiality which shall be true, at and
as of the Closing Date with the same force and effect as though such
representations and warranties had been made at and as of the Closing Date, and
on the Closing Date Buyer shall deliver to Caraustar and Seller a certificate
dated the date of the Closing to such effect. All the terms, covenants and
conditions of this Agreement to be complied with and performed by Buyer on or
before the Closing Date shall have been duly complied with and performed in all
material respects, and on the Closing Date Buyer shall deliver to Caraustar and
Seller a certificate dated the Closing Date to such effect.

8.03 Other Certificates. Caraustar and Seller shall have received such
additional certificates, instruments and other documents, in form and substance
reasonably satisfactory to them and their counsel in form and substance as is
customary in transactions of this nature, as they shall have reasonably
requested in connection with the transactions contemplated hereby.

8.04 Instruments of Assumption of the Assumed Liabilities. Buyer shall have
delivered to Seller the instruments required to be delivered by Buyer pursuant
to Section 7.06 hereof in form and substance as annexed hereto as Exhibit E.

8.05 Opinion of Counsel. Caraustar and Seller shall have received an opinion of
Torys LLP, counsel for Buyer, delivered to Caraustar and Seller pursuant to the
instructions of Buyer, dated the Closing Date, in form and substance as annexed
hereto as Exhibit C1.

8.06 Supply Agreement. Caraustar, Seller and Buyer shall have entered into, and
Buyer shall deliver to Caraustar and Seller the executed “Supply Agreement”, in
form and substance as annexed hereto as Exhibit B.

8.07 Sprague Transition Services Agreement. Buyer shall have executed and
delivered the Sprague Transition Services Agreement to the Caraustar Parties in
form and substance as annexed hereto as Exhibit A.

 

31



--------------------------------------------------------------------------------

8.08 License for Access and Remediation. Caraustar, Sprague and Buyer shall have
entered into, and Buyer shall deliver to Caraustar and Sprague, the executed
remediation side agreement, in form and substance as annexed hereto as Exhibit F
(the “License for Access and Remediation”).

ARTICLE IX

CONDITIONS TO BUYER’S OBLIGATION TO CLOSE

The obligation of Buyer to purchase the Assets and otherwise consummate the
transactions contemplated by this Agreement at the Closing is subject to the
following conditions precedent, any or all of which may be waived by Buyer in
its sole discretion, and each of which Caraustar and Seller hereby agrees to use
its respective best efforts to satisfy at or prior to the Closing:

9.01 No Litigation. No material action, suit or proceeding against Caraustar,
Seller or Buyer (or any of its affiliates) relating to the consummation of any
of the transactions contemplated by this Agreement or any governmental action
seeking to delay or enjoin any such transactions shall be pending.

9.02 Representations and Warranties; Covenants. The representations and
warranties made by Caraustar and Seller herein shall be true and correct in all
material respects, except for those qualified by materiality which shall be
true, at and as of the Closing Date with the same force and effect as though
such representations and warranties had been made at and as of the Closing Date,
and on the Closing Date, Caraustar and Seller shall deliver to Buyer a
certificate dated the Closing Date to such effect. All the terms, covenants and
conditions of this Agreement to be complied with and performed by Caraustar and
Seller on or before the Closing Date shall have been duly complied with and
performed in all material respects, and on the Closing Date Caraustar and Seller
shall deliver to Buyer a certificate dated the Closing Date to such effect.

9.03 Other Certificates. Buyer shall have received such other certificates,
instruments and other documents, in form and substance reasonably satisfactory
to Buyer and its counsel, in form and substance as is customary in transactions
of this nature as they shall have reasonably requested in connection with the
transactions contemplated hereby.

9.04 Sale of All the Assets. All the Assets shall be sold and delivered to Buyer
(or its designee) at the Closing.

9.05 Opinion of Counsel. Buyer shall have received an opinion of LeBoeuf, Lamb,
Greene & MacRae LLP, counsel for Caraustar and Seller, delivered to Buyer
pursuant to the instructions of Caraustar and Seller, dated the Closing Date, in
form and substance annexed hereto as Exhibit C2.

9.06 Third Party Consents. Buyer shall have received evidence of receipt by
Caraustar and Seller of the consents of third parties under the Contracts,
licenses, agreements, leases, Permits and other instruments of the Assets and
the Business conducted by Sprague and,

 

32



--------------------------------------------------------------------------------

where required, to the consummation of the transactions contemplated hereby as
set forth in Schedule 9.06 hereto, which consents shall not provide for the
acceleration of any liabilities or any other material detriment to Buyer,
Caraustar, Seller, the Business conducted by Sprague or any of the Assets.

9.07 Satisfaction of Liens. All Liens (other than Permitted Liens) on the Assets
shall have been released, discharged and terminated in full.

9.08 Instruments of Conveyance of the Assets; Power of Attorney. (a) Seller
shall have delivered to Buyer, at Seller’s sole expense (i) such warranty deeds,
bills of sale, endorsements, assignments and other good and sufficient
instruments of assignment (including Intellectual Property assignments in form
for filing with the U.S. Patent and Trademark Office, the Registrar of
Copyrights and in appropriate foreign jurisdictions where Intellectual Property
is registered), conveyance and transfer as are effective to fully vest in Buyer
good and valid title to the Assets, free and clear of all Liens (other than
Permitted Liens) in form and substance as annexed hereto as Exhibit D; (ii) all
Uniform Commercial Code, judgment, tax lien and bankruptcy search reports and
filings, in and from all necessary jurisdictions, to evidence the existence, or
lack of, Liens, upon any and all of the Assets; and (iii) all executed releases
and other documents necessary to release any and all Liens (other than Permitted
Liens) on the Assets (or any of the Assets), including, without limitation, all
necessary UCC-3 Termination Statements and all releases in respect of Liens on
Intellectual Property in form for filing with the U.S. Patent and Trademark
Office, the Registrar of Copyrights and all appropriate foreign authorities.

(b) Caraustar and Sprague shall have delivered to Buyer the documents (including
powers of attorney) required to be delivered by Section 6.03.

9.09 Sprague Transition Services Agreement. Caraustar and Seller shall have
executed and delivered the Sprague Transition Services Agreement to Buyer in
form and substance as annexed hereto as Exhibit A.

9.10 Supply Agreement. Caraustar, Seller and Buyer shall have entered into, and
Caraustar and Seller shall deliver to Buyer the executed Supply Agreement, in
form and substance as annexed hereto as Exhibit B.

9.11 Title Insurance. Buyer shall have obtained, at its own expense, in standard
ALTA form, an owner’s title insurance policy insuring Buyer’s ownership of the
Real Property, issued by a title insurance company designated by Buyer, in such
amount as Buyer shall reasonably designate, which policy shall not be subject to
any exceptions except those as are customary with respect to similar real estate
and reasonably acceptable to Buyer, and which policy shall contain endorsements
insuring against loss or damage sustained by Buyer by reason of any portion of
the Premises being taxed as part of a larger parcel or failing to constitute a
separate tax parcel or parcels for real estate tax purposes.

9.12 Not Foreign Person for Tax Purposes. Seller shall deliver to Buyer a
non-foreign person affidavit dated as of the Closing Date in the form and
substance provided under Treasury Regulations promulgated pursuant to Code
Section 1445 stating that Seller is not “Foreign Persons” as defined in Code
Section 1445.

 

33



--------------------------------------------------------------------------------

9.13 Connecticut Transfer Act. Buyer shall have received from Caraustar or
Sprague a copy of the filing required to be provided to the Buyer and the
Connecticut Department of Environmental Protection under the Connecticut
Transfer Act in the form and substance attached hereto as Exhibit F.

9.14 License for Access and Remediation. Caraustar, Sprague and Buyer shall have
entered into, and Caraustar and Sprague shall deliver to Buyer, the executed
License for Access and Remediation, in form and substance as annexed hereto as
Exhibit F.

ARTICLE X

INDEMNIFICATION

10.01 Indemnification by Caraustar and Seller. From and after the Closing Date,
Caraustar, jointly and severally, and Seller, severally but not jointly (in each
case subject to Section 10.05 below) shall indemnify and hold harmless Buyer
(and each of their respective employees, officers, directors, stockholders,
affiliates, agents and representatives) (collectively, the “Buyer Indemnified
Parties”) from and against any and all Damages which are sustained or incurred
by any of the Buyer Indemnified Parties in connection with or by reason of
(a) the breach by Caraustar or Seller of any of their respective covenants,
agreements, obligations or provisions hereof, or under any of the other
certificates, agreements or documents delivered by Caraustar or either Seller in
connection herewith; (b) the breach of any of the representations or warranties
made by Caraustar or Seller herein (including in any Exhibit or Schedule
hereof), or in any certificate, agreement or other document delivered pursuant
hereto by Caraustar or by Seller; (c) all Damages sustained or incurred by any
such person or entity in connection with or by reason of any claim or cause of
action by any employee of the Caraustar Parties if such claim or cause of action
arises out of or relates to the transactions contemplated herein or out of or as
a result of such employee’s employment or termination of employment by the
Caraustar Parties or any claims arising under any Caraustar Party’s Benefit
Plans (other than the Assumed Sprague Liabilities); (d) all Damages related to
the matters addressed in Section 12.01; or (e) any and all Excluded Liabilities.

10.02 Indemnification by Buyer. From and after the Closing Date, Buyer (subject
to Section 10.05 below) shall indemnify and hold harmless Caraustar and Seller
and each of their respective employees, officers, directors, affiliates, agents
and representatives (collectively, the “Seller Indemnified Parties”) from and
against any and all Damages sustained or incurred by any of the Seller
Indemnified Parties, in connection with or by reason of (a) the breach by Buyer
of any of its covenants, agreements, obligations or provisions hereof, or under
any of the other certificates, agreements or other documents delivered by Buyer
in connection herewith; (b) the breach of any of the representations or
warranties made by Buyer herein, or in any certificate, agreement or other
document delivered pursuant hereto by Buyer; (c) all Damages related to the
matters addressed in Section 12.02; (d) any and all Assumed Sprague Liabilities;
or (e) any and all Damages arising out of or related to the ownership of the
Assets (or any of them) or the conduct of the Business conducted by any member
of the Buyer Group from

 

34



--------------------------------------------------------------------------------

and after the Closing, including, without limitation, liabilities or obligations
(including compensation and benefits under Buyer’s benefit plans, whether or not
under the Sprague CBA) commencing on or after their respective dates of hire by
Buyer to Employees who become employees of Buyer excluding liabilities or
obligations (other than the Assumed Sprague Liabilities) to Employees during or
as a result of their employment and/or termination of employment by Seller.

10.03 Procedure for Indemnification. (a) In the event that any Seller
Indemnified Party, on the one hand, or any Buyer Indemnified Party, on the other
hand, shall sustain or incur any Damages in respect of which indemnity may be
sought by such party pursuant to this Article X or any other provision of this
Agreement (each, an “Indemnification Matter”), the party indemnified hereunder
(the “Indemnitee”) shall notify the parties providing indemnification
(collectively, the “Indemnitor”) by sending written notice to the Indemnitor
(each, an “Indemnity Notice”). In the case of an Indemnification Matter
involving a third party claim which, if successful, could result in an indemnity
payment hereunder, an Indemnity Notice shall be given promptly after the
discovery by an Indemnitee of the filing or assertion of any claim against the
Indemnitee stating the nature and basis of such claim; provided, however, that
any delay or failure to notify any Indemnitor of any claim shall not relieve it
from any liability except to the extent that the defense of such action is
prejudiced or adversely affected by such delay or failure to notify.

(b) In the case of third party claims the Indemnitee shall give the Indemnitor
the opportunity (i) to conduct any proceedings or negotiations in connection
therewith and necessary or appropriate to defend the Indemnitee (provided such
are pursued in a professional and diligent manner); (ii) to take all other
reasonable steps or proceedings to settle or defend any such claims and shall be
entitled to settle any such claim which is solely for money damages without the
prior written consent of the Indemnitee, provided that the Indemnitor shall not
settle any other such third party claim without the prior written consent of the
Indemnitee (including, without limitation, if such claim seeks or such
settlement imposes equitable remedies or injunctive relief on the Indemnitee);
and (iii) to employ counsel designated by the Indemnitor and reasonably
satisfactory to the Indemnitee to contest any such claim or liability in the
name of the Indemnitee or otherwise, as permitted by law. The Indemnitor shall,
within 20 days of receipt of an Indemnity Notice of such claim (the “Indemnity
Notice Period”), give written notice to the Indemnitee of its intention to
assume the defense of such claim. If defendants in any action include any
Indemnitee and any Indemnitor and any Indemnitee shall have been advised by its
counsel that there may be legal defenses available to such Indemnitee which are
different from, or in addition to, those available to any Indemnitor, or if a
conflict of interest exists between any Indemnitee and any Indemnitor, then in
either case, the Indemnitee shall have the right to employ its own counsel in
such action, and, in such event (or in the event that the Indemnitor does not
timely assume the defense within the Indemnity Notice Period as provided in the
immediately succeeding sentence), the reasonable fees and expenses of the
Indemnitee’s counsel shall be borne by the Indemnitor and shall be paid by the
Indemnitor from time to time within 20 days of receipt of appropriate invoices
therefor. If the Indemnitor does not deliver to the Indemnitee within the
Indemnity Notice Period written notice that the Indemnitor shall assume the
defense of any such claim or litigation resulting therefrom pursuant to, and in
accordance with, the provisions of this Article X, the Indemnitee may defend
against any such claim or litigation in such manner as it may deem appropriate,
and the Indemnitee may settle

 

35



--------------------------------------------------------------------------------

such claim or litigation on such terms as it may deem appropriate with the
consent of the Indemnitor (not to be unreasonably withheld or delayed), all at
the expense of the Indemnitor, and the costs and expenses of all proceedings,
contests or lawsuits and all other Damages sustained or incurred with respect to
such claims, proceedings or litigations shall be borne solely by the Indemnitor.
In the event that the Indemnitor does timely assume the defense as provided
above, the Indemnitee shall have the right to fully participate in such defense
(including, without limitation, with counsel of its choice) at its sole expense
(except as otherwise provided herein), and the Indemnitor shall reasonably
cooperate with the Indemnitee in connection with such participation, and in all
cases the Indemnitor shall keep the Indemnitee fully informed as to all matters
concerning each third party claim and shall promptly notify the Indemnitee in
writing of any and all significant developments relating thereto. Within five
(5) business days after the occurrence of an order or other determination with
respect to each third party claim by any court, panel of arbitrator(s) or
Governmental Authority having jurisdiction thereof, the Indemnitor shall pay the
Indemnitee the amount of Damages sustained or incurred by the Indemnitee which
have not theretofore been paid to the Indemnitee as provided above.

(c) In the event that an Indemnification Matter does not involve a third party
claim and is uncontested, the Indemnitor shall, within 30 days after the date of
an Indemnity Notice, pay to the Indemnitee the amount of Damages which are at
the time sustained or incurred by the Indemnitee and shall thereafter pay any
other Damages related to the same Indemnity Notice on demand.

10.04 Validity; Exclusivity. The indemnification agreements provided for in this
Article X shall apply notwithstanding any knowledge of any party or
investigation made at any time by or on behalf of any party hereto. The
indemnification agreements provided for in this Article X shall constitute the
sole and exclusive recourse and remedy available to the parties hereto with
respect to the transactions contemplated hereunder, except with respect to fraud
and the availability of equitable remedies.

10.05 Limits on Indemnifications. (a) The aggregate liability of Buyer, on the
one hand, or the Caraustar Parties, on the other hand, for Damages under
Section 10.02 or Section 10.01, respectively, is, and shall be, limited in each
case to fifty percent (50%) of the Closing Purchase Price.

(b) Subject to the last two sentences of this Section 10.05(b) no Buyer
Indemnified Party and no Seller Indemnified Party shall be entitled to
indemnification pursuant to Section 10.01 or Section 10.02, respectively, unless
and until the aggregate amount of all Damages sustained or incurred by all the
Buyer Indemnified Parties and all the Seller Indemnified Parties, as the case
may be, to which the indemnity set forth in Section 10.01 or Section 10.02,
respectively, relates exceeds an aggregate amount (the “Basket Amount”) equal to
$240,000. Subject to Section 10.05(a), if such Damages exceed the Basket Amount,
then Buyer’s liability for indemnification under Section 10.02 and Caraustar’s
and Seller’s liability for indemnification under Section 10.01, as the case may
be, shall be limited to the amount of such Damages sustained or incurred which
exceeds the Basket Amount. The limitations in this Section 10.05(b) shall not
apply to the provisions of Sections 3.10(a) and 3.11.

 

36



--------------------------------------------------------------------------------

(c) The representations and warranties contained in, or made pursuant to, this
Agreement shall expire on the second anniversary of the Closing Date, provided
that the representations and warranties contained in Sections 3.02 and 3.10(a)
hereof and all covenants and agreements hereunder shall survive indefinitely,
and the representations and warranties contained in Sections 3.11 and 3.16
hereof shall survive until the date of expiration of the applicable statute of
limitations (and all extensions thereof) with respect thereto, and provided
further, that if written notice is properly given under this Article X with
respect to any alleged breach of a representation or warranty to which a party
or other indemnified person or entity is entitled to be indemnified hereunder
prior to the applicable expiration date, such representation or warranty shall
continue indefinitely until the applicable claim is finally resolved.

(d) The amount of any Damages for which indemnification is provided under this
Article X shall be (i) net of any amounts actually recovered or recoverable by
the Indemnitee under insurance policies with respect to such Damages, (ii) net
of any amounts recovered or recoverable from any third person (by contribution,
indemnification or otherwise) with respect to such Damages, and (iii) adjusted
to take into account any net Tax effect realized by the Indemnitee arising from
incurring such Damages or from receiving payment for such Damages.

(e) All payments by an Indemnitor under Article X shall be treated as an
adjustment to the Purchase Price for all foreign, federal, state and local
income tax purposes.

ARTICLE XI

NON COMPETITION AGREEMENT

11.01 Non-Competition. (a) From and after the Closing, and in consideration
thereof, Caraustar and Seller covenant and agree with Buyer that Caraustar and
Seller shall not, subsequent to the Closing Date, and until six (6) years after
the Closing Date:

(i) engage, directly or indirectly, whether as principal, consultant, employee,
partner, agent, lender, stockholder, limited partner or other investor (other
than an investment of not more than one percent (1%) of the stock or equity of
any corporation the capital stock of which is listed on a national securities
exchange or whose stock is regularly traded in the over-the-counter market),
with any individual, firm or corporation or other entity, within North America
in the Business (or any component thereof), provided, however, that the
provisions of this Section 11.01(a)(i) shall not apply to (A) the activities of
any member of the Caraustar Group conducted by the Rittman Mill solely during
the Wind-Up Period as defined in the Rittman Transition Services Agreement or
disposing of the Rittman Mill or the Tama Mill or any part thereof to a third
party purchaser or the Tama Boxboard Mill to the extent of the sale of Products
to (x) customers located in Colorado; Illinois; Iowa; Kansas; Minnesota;
Missouri; Nebraska; South Dakota; Tennessee; Texas; and Wisconsin, and
(y) conversion facilities owned by any member of the Caraustar Group in any
other states for conversion of such Products at such facilities and (B) the
conversion of Product by any member of the Caraustar Group in its continuing
conversion business, including as contemplated in the Supply Agreement.

 

37



--------------------------------------------------------------------------------

(ii) take any action or make any statement with respect to the Business, the
effect of which would be to impair the Business, or the good will of Buyer, or
any other member of the Buyer Group or the business reputation or good name of
Buyer or any other member of the Buyer Group, or be otherwise detrimental to the
Business or the interests of Buyer or any other member of the Buyer Group,
including any action or statement intended, directly or indirectly, to benefit,
with respect to the Business, a competitor of Buyer or any other member of the
Buyer Group, provided however, that nothing contained in this
Section 11.01(a)(ii) shall prohibit any member of the Caraustar Group from
conducting any activity not prohibited under Section 11.01(a)(i).

(b) From and after the Closing, and in consideration thereof, Caraustar and
Seller covenant and agree that Caraustar and Seller shall not subsequent to the
Closing Date and until six (6) years after the Closing Date:

(i) for purposes of selling Products that are currently sold by Sprague to such
customer, solicit or entice or endeavor to solicit or entice away from Buyer or
any other member of the Buyer Group engaged in the Business, any customer with
whom Buyer or any other such member of the Buyer Group (or any component
thereof) deals in connection with the Business, who is at the Closing Date, or
was at any time during the six (6) year period ending on the Closing Date, a
customer of Sprague, provided, however, that the provisions of this
Section 11.01(b)(i) shall not prohibit any member of the Caraustar Group from
conducting any activity with respect to the Tama Boxboard Mill or the Rittman
Mill not prohibited under Section 11.01(a)(i); or

(ii) entice or endeavor to solicit the employment of any Employee who is an
employee of Buyer or any other member of the Buyer Group at the time of such
solicitation or enticement, or was an employee of Buyer or any other member of
the Buyer Group at any time during the two (2) year period ending on the date of
such solicitation or enticement, either for his own account or for any
individual, firm, corporation or other entity.

(c) From and after the Closing, and in consideration thereof, Buyer covenants
and agrees that Buyer or any member of the Buyer Group shall not, subsequent to
the Closing Date and until six (6) years after the Closing Date:

(i) Solicit or entice or endeavor to solicit the employment of any person who is
an employee of any member of the Caraustar Group at the time of such
solicitation or enticement, or was an employee of any member of the Caraustar
Group at any time during the two (2) year period ending on the date of such
solicitation or enticement, either for its own account or for any individual,
firm, corporation or other entity.

(d) Without limiting the provisions of Section 13.06 hereof, the parties hereto
agree that if in any proceeding the court or other authority shall refuse to
enforce the covenants herein set forth because such covenants cover too
extensive a geographic area or too long a period of time, any such covenant
shall be deemed appropriately amended and modified in keeping with the intention
of the parties to give effect to the provisions of this Article XI to the
maximum extent permitted by law.

 

38



--------------------------------------------------------------------------------

ARTICLE XII

BROKERS AND FINDERS

12.01 No Buyer Obligation for Caraustar or Seller Brokers. Buyer shall not have
any obligation to pay any financial advisory, finder’s fee or other compensation
to any person, firm or corporation claiming by, through or under Caraustar or
Seller or any affiliate thereof in connection with this Agreement and the
transactions contemplated hereby.

12.02 No Caraustar or Seller Obligation for Buyer Brokers. Neither Caraustar nor
Seller shall have any obligation to pay any fee or other compensation to any
person, firm or corporation claiming by, through or under Buyer or any affiliate
thereof in connection with this Agreement and the transactions contemplated
hereby.

ARTICLE XIII

MISCELLANEOUS

13.01 Notices. All notices, requests or instructions hereunder shall be in
writing and delivered personally, sent by telefax, sent by registered or
certified mail, postage prepaid, or sent by internationally recognized overnight
courier service, as follows:

 

  (a) If to Caraustar or to Seller:

Caraustar Industries, Inc.

5000 Austell-Powder Spring Road

Suite 300

Austell, Georgia 30106

Attention: Chief Executive Officer

Telefax: (770) 799-5990

with a copy to:

Caraustar Industries, Inc.

5000 Austell-Powder Spring Road

Suite 300

Austell, Georgia 30106

Attention: Legal Department

Telefax: (770) 799-5990

 

39



--------------------------------------------------------------------------------

  (b) If to Buyer:

Cascades Boxboard Group - Connecticut LLC

c/o Cascades Inc.

404, rue Marie-Victorin, C.P. 30

Kingsey Falls, Québec J0A 1B0

Attention: Robert F. Hall

Telefax: (819) 363-5127

with copies to:

Torys LLP

237 Park Avenue

New York, New York 10017

Attention: Sandy K. Feldman, Esq.

Telefax: (212) 682-0200

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices, requests or instructions
given in accordance herewith shall be deemed received on the date of delivery.

13.02 Entire Agreement and Amendment. This Agreement (including the Exhibits and
Schedules hereto), and the other certificates, agreements and documents referred
to herein and the Confidentiality Agreement between Caraustar and Buyer signed
on October 3, 2005, contain the entire agreement among the parties hereto with
respect to the transactions contemplated hereby and supersede all prior
agreements, understandings, negotiations and discussions, whether written or
oral, of the parties, and no amendment or modification hereof shall be effective
unless in writing and signed by the party against which it is sought to be
enforced.

13.03 Expenses. Except as otherwise provided herein, each of the parties hereto
shall bear such party’s own expenses in connection with this Agreement and the
transactions contemplated hereby, whether or not the Closing occurs.

13.04 Injunctive Relief. In the event of a breach or threatened breach by
Caraustar or Seller of any of the provisions of Sections 6.01, 6.07 or 11.01 of
this Agreement (regarding an acquisition proposal, confidential information and
the non-competition agreement) or in the event of a breach or threatened breach
by Caraustar or Seller of any of its or their other obligations hereunder,
including, without limitation, Caraustar’s and Seller’s respective obligations
to close the transactions contemplated hereby, Caraustar and Seller hereby
consent and agree that Buyer shall be entitled to an injunction or similar
equitable relief restraining Caraustar or Seller (or any of them) from
committing or continuing any such breach or threatened breach or granting
specific performance of any act required to be performed by Caraustar or Seller
(or any of them) under any such provision, without the necessity of showing any
actual damage or that money damages would not afford an adequate remedy and
without the necessity of posting any bond or other security. Nothing herein
shall be construed as prohibiting Buyer from pursuing any other remedies at law
or in equity which it may have.

 

40



--------------------------------------------------------------------------------

13.05 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
the law of the conflicts of law of such State. The parties consent to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York in connection with any civil action concerning any
controversy, dispute or claim arising out of or relating to this Agreement or
the breach hereof, unless such court would not have subject matter jurisdiction
thereof, in which event the parties consent to the exclusive jurisdiction of the
Supreme Court of the State of New York, County of New York.

13.06 Invalidity. Should any provision of this Agreement be held by a court or
other body of competent jurisdiction to be enforceable only if modified, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the parties hereto, with any
such modification to become a part hereof and treated as though originally set
forth in this Agreement. The parties further agree that any such court or other
body is expressly authorized to modify any such unenforceable provision of this
Agreement in lieu of severing such unenforceable provision from this Agreement
in its entirety, whether by rewriting the offending provision, deleting any or
all of the offending provision, adding additional language to this Agreement, or
by making such other modifications as it deems warranted to carry out the intent
and agreement of the parties as embodied herein to the maximum extent permitted
by law. The parties expressly agree that this Agreement as modified by the court
or other body shall be binding upon and enforceable against each of them. In any
event, should one or more of the provisions of this Agreement be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provisions hereof, and if such
provision or provisions are not modified as provided above, this Agreement shall
be construed as if such invalid, illegal or unenforceable provisions had never
been set forth herein.

13.07 Successors and Assigns; No Third Party Beneficiaries. Subject to
Section 13.09 hereof, this Agreement shall be binding upon and inure to the
benefit of the successors and permitted assigns of Caraustar, Seller, Buyer and
the Guarantor, respectively. Nothing in this Agreement shall be construed as
giving any person, other than the parties hereto and their respective successors
and permitted assigns, any right, remedy or claim under or in respect to this
Agreement or any provision hereof.

13.08 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

13.09 Assignment. This Agreement shall not be assignable by any of the parties
hereto except pursuant to a writing executed by all of the parties hereto,
except that Buyer’s rights or interests under this Agreement (but not its
obligations) may be assigned in whole or in part (i) to any member of the Buyer
Group; (ii) in connection with a sale of all or substantially all of the assets
of Buyer or any of its respective direct or indirect consolidated subsidiaries;
or (iii) as collateral security to any financial institution which has extended
credit to any member of

 

41



--------------------------------------------------------------------------------

the Buyer Group; provided that in the case of each such assignment, the assignee
shall accept such rights or interests subject to the terms of this Agreement.
None of Caraustar, Seller and Guarantor may assign any of their respective
rights, interests or obligations under this Agreement. Any attempted assignment
in violation of this Section 13.09 shall be null and void.

13.10 Independence of Covenants and Representations and Warranties; Schedules.
All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of a default if
such action is taken or condition exists. In addition, all representations and
warranties hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of or a breach
of a representation and warranty hereunder. Except as expressly set forth
herein, no other representation or warranty is made by any Caraustar Party to
Buyer or the Guarantor, or by Buyer or Guarantor to any Caraustar Party, and
Buyer and Guarantor on the one hand, and each Caraustar Party on the other, as
applicable, hereby disclaims, waives and relinquishes any and all rights to any
other representation or warranty, whether express, implied, at common law, by
statute or otherwise. The Exhibits and Schedules attached hereto are hereby made
part of this Agreement in all respects. Section references in the Schedules
refer to the specific Section of the Agreement with respect to which Caraustar
and/or Seller are making a disclosure. A disclosure under one Section referenced
in the Schedule relates only to the Section of the Agreement referenced, and not
to any other Section of the Agreement, unless expressly so stated or such
disclosure is reasonably apparent, or a cross-reference is made from one Section
of the Schedule to another Section of the Schedule. From time to time prior to
the Closing, the Caraustar Parties may supplement, amend or correct in writing
the Schedules with respect to any matter which, if existing or occurring at or
prior to the date of this Agreement, would have been required to be set forth or
described in such Schedule or which is necessary to correct any information in
such Schedules which has been rendered inaccurate by an event occurring after
the date hereof, provided, however, that no such change shall be deemed to cure
any inaccuracy of any representation or warranty made in this Agreement as of
the date of this Agreement, unless Buyer, when notified, specifically agrees
thereto in writing, nor shall any such notification be considered to constitute
or give rise to a waiver by Buyer of any condition set forth in this Agreement.

13.11 Interpretation. The parties hereto agree that this Agreement is the
product of negotiations between sophisticated parties and individuals, all of
whom were represented by counsel, and each of whom had an opportunity to
participate in, and did participate in, the drafting of each provision hereof.
Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly or in favor of or against any party hereto but rather shall be given a
fair and reasonable construction without regard to the rule of contra
proferentem.

13.12 Risk of Loss. Seller shall bear all risk of loss or damage with respect to
any of the Assets from and including the date hereof to and including the
Closing, and Buyer shall not bear any such risk of loss or damage.

 

42



--------------------------------------------------------------------------------

13.13 Headings. Headings of the sections and paragraphs of this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

13.14 Guarantee. Guarantor hereby irrevocably and unconditionally guarantees, to
the Caraustar Parties, the due and punctual payment and the performance of all
of Buyer’s obligations pursuant to this Agreement, the Sprague Transition
Services Agreement and any other instruments or documents contemplated hereby.

ARTICLE XIV

DEFINITIONS

14.01 Certain Definitions. The following terms when used herein shall have the
meanings assigned to them below (certain other terms are defined elsewhere
herein):

“Acquisition Proposal” shall mean any offer or proposal for, or any indication
of interest in, or any negotiations or discussions concerning, a merger or other
business combination involving Sprague or the acquisition of any equity interest
in Sprague or the acquisition of Sprague, or of all or a portion of the Assets,
other than the transactions contemplated by this Agreement.

“Agreement” shall have the meaning set forth in the recitals hereof.

“Assets” shall have the meaning set forth in Section 1.01(a) hereof.

“Assumed Sprague Liabilities” shall have the meaning set forth in
Section 1.01(c) hereof.

“Basket Amount” shall have the meaning set forth in Section 10.05(b) hereof.

“Benefit Plans” shall have the meaning set forth in Section 3.16(a) hereof.

“Business” shall have the meaning set forth in the recitals hereof.

“Buyer” shall have the meaning set forth in the recitals hereof.

“Buyer Group” shall mean Buyer, Cascades Inc., and Buyer’s and Cascades Inc.’s
direct or indirect subsidiaries, affiliates and parent entities.

“Buyer Indemnified Parties” shall have the meaning set forth in Section 10.01
hereof.

“Caraustar” shall have the meaning set forth in the recitals hereof.

“Caraustar Group” shall mean shall mean the Caraustar Parties and their direct
or indirect subsidiaries, affiliates and parent entities.

 

43



--------------------------------------------------------------------------------

“Caraustar Parties” shall have the meaning set forth in the recitals hereof.

“CERCLA” shall have the meaning set forth in Section 3.12(c) hereof.

“Closing” shall have the meaning set forth in Section 7.01 hereof.

“Closing Date” shall have the meaning set forth in Section 7.01 hereof.

“Closing Purchase Price” shall have the meaning set forth in Section 2.01(a)
hereof.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Contracts” or “Contract” shall have the meaning set forth in Section 3.14(a)
hereof.

“Current Balance Sheet Date” shall mean the date of the Current Balance Sheet.

“Current Balance Sheet” shall have the meaning set forth in Section 3.05(a)
hereof.

“Damages” shall mean any and all losses, claims, assessments, demands, damages,
liabilities, obligations, costs and expenses, including without limitation,
reasonable fees and disbursements of counsel sustained or incurred by the Buyer
Indemnified Parties (or any of them) or the Seller Indemnified Parties (or any
of them), as the case may be, in any action, dispute, claim or proceeding
between any of the Buyer Indemnified Parties, on the one hand, and any of the
Seller Indemnified Parties, on the other hand, or involving a third-party claim
against any of the Buyer Indemnified Parties or any of the Seller Indemnified
Parties, as the case may be, and other out of pocket costs and expenses incurred
in connection with investigating, preparing or defending any action, suit or
proceeding, commenced or threatened, or any claim whatsoever; provided that
“Damages” shall specifically exclude any consequential, incidental, punitive,
special or exemplary damages or damages for lost or expected profits or
diminution in value, except in the case of fraud.

“Debt Documents” shall mean all agreements, promissory notes, security
instruments and other documents by which any of the Assets is bound and which
evidence, govern or relate to Indebtedness.

“Designated Agreements” shall have the meaning set forth in Section 6.11(b)
hereof.

“Designated Assets” shall have the meaning set forth in Section 6.11(b) hereof.

“Employees” shall have the meaning set forth in Section 6.09(a) hereof.

“Enforceability Exceptions” shall have the meaning set forth in Section 3.02
hereof.

 

44



--------------------------------------------------------------------------------

“Environmental Claim” means any written notice or claim by any person or entity
alleging potential liability (including potential liability for investigatory
costs, cleanup costs, governmental response costs, natural resources damages,
property damages, personal injuries or penalties) arising out of, based on or
resulting from (i) the presence, Release, or threatened Release of any Hazardous
Materials at or from the Premises or with respect to the Business or (ii) any
violation, or alleged violation, of any Environmental Laws.

“Environmental Laws” means all applicable federal, state, and local laws, rules
and regulations regarding pollution or protection of the environment (including
ambient air, surface water, ground water, land surface or subsurface strata) or
the protection of human health and safety (only as it relates to Hazardous
Materials), including laws and regulations relating to emissions, discharges,
Releases or threatened Releases of Hazardous Materials, or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, including without limitation the
Connecticut Transfer Act.

“Environmental Permits” shall have the meaning set forth in Section 3.12(c)(ii)
hereof.

“ERISA” shall have the meaning set forth in Section 3.16(a) hereof.

“Excluded Liabilities” shall have the meaning set forth in Section 1.02(b)
hereof.

“Excluded Assets” shall have the meaning set forth in Section 1.01(b) hereof.

“Financial Statements” shall have the meaning set forth in Section 3.05(a)
hereof.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authority” shall mean the collective reference to any court,
tribunal, government, or governmental agency, authority or instrumentality,
federal, state or local, or domestic or foreign.

“Guarantor” shall have the meaning set forth in the recitals hereof.

“Hazardous Materials” shall mean any chemical, compound, material or substance
that is defined, listed in, or otherwise classified or regulated as “hazardous
substances,” “hazardous wastes,” “hazardous materials,” “extremely hazardous
substances,” “toxic substances,” “toxic pollutants,” or words of similar import
under any Environmental Law.

“Improvements” shall have the meaning set forth in Section 3.09(a) hereof.

“Indebtedness” shall mean all obligations and liabilities created, issued or
incurred by Sprague for borrowed money or long-term indebtedness, including
without limitation, bank loans, mortgages, notes payable, equipment installment
debt, guarantees of indebtedness of others, and all principal, interest, fees,
prepayment penalties or amounts due or owing with respect thereto.

 

45



--------------------------------------------------------------------------------

“Indemnification Matter” shall have the meaning set forth in Section 10.03(a)
hereof.

“Indemnitee” shall have the meaning set forth in Section 10.03(a) hereof.

“Indemnitor” shall have the meaning set forth in Section 10.03(a) hereof.

“Indemnity Notice” shall have the meaning set forth in Section 10.03(a) hereof.

“Indemnity Notice Period” shall have the meaning set forth in Section 10.03(b)
hereof.

“Intellectual Property” shall have the meaning set forth in Section 3.21 hereof.

“Inventory” shall have the meaning set forth in Section 1.01(a)(iv) hereof.

“Knowledge” shall mean, as applied to the Caraustar Parties, the actual
knowledge or knowledge which should have been obtained after reasonable
investigation or in the ordinary performance of duties of Michael J. Keough,
Wilma Beaty, Ronald J. Domanico, Thomas C. Dawson and David J. Briere.

“Lien” shall mean any mortgage, charge, security interest, covenant, easement,
restriction, adverse claim or other encumbrance of any kind or nature whatsoever
and however arising.

“License for Access and Remediation” shall have the meaning set forth in
Section 8.08 hereof.

“Material Adverse Effect” shall mean a material adverse effect on the business,
properties, assets, results of operations, or financial condition of the
Business conducted by Sprague; provided that a “Material Adverse Effect” shall
not include any effect resulting from (i) general national or international
economic conditions or securities markets in general, (ii) conditions generally
affecting the paper products industry, (iii) any action taken by any member of
the Buyer Group or (iv) the public announcement of this Agreement, compliance
with the terms of this Agreement or the consummation of the transactions
contemplated by this Agreement.

“Multiemployer Plans” shall have the meaning set forth in Section 3.16(a)
hereof.

“Permits” shall have the meaning set forth in Section 3.12(b) hereof.

“Permitted Liens” shall mean (a) Liens for Taxes not yet due and payable or
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the books and records of Sprague and included
in the Current Balance Sheet or arising since the date thereof in the ordinary
course of business consistent with past practices; (b) mechanics’,
materialmans’, suppliers’, vendors’ or similar Liens arising by operation of law
and in the ordinary course of business securing amounts which are not
delinquent; and (c) covenants, conditions, restrictions, encroachments,
encumbrances, easements, rights of way, licenses,

 

46



--------------------------------------------------------------------------------

grants, building or use restrictions, exceptions, reservations, limitations or
other imperfections of title recorded in the land records for the town of
Sprague, Connecticut, that do not materially limit the present use of the
Premises.

“Pre-Closing Payroll Periods” shall have the meaning set forth in
Section 6.09(d) hereof.

“Pre-Closing Period” shall mean all taxable years or periods that end on or
before the Closing Date and, with respect to any taxable year or period
beginning before or ending after the Closing Date, the portion of such taxable
year or period ending on and including the Closing Date.

“Premises” shall have the meaning set forth in Section 3.09(c) hereof.

“Products” shall mean any and all products of the Business.

“Purchase Price” shall have the meaning set forth in Section 2.01 hereof.

“Real Property” shall have the meaning set forth in Section 1.01(a)(ii) hereof.

“Receivables” shall have the meaning set forth in Section 1.01(a)(vi) hereof.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing of
Hazardous Materials into the Environment; provided, however, that “Release”
shall not include any release that is permissible under applicable Environmental
Laws or Environmental Permits.

“Retained Contracts” shall mean all Debt Documents pertaining to Indebtedness,
all of Seller’s insurance policies, all agreements, instruments and other
documents evidencing, governing or in respect of Benefit Plans, and all of
Seller’s (or any affiliate’s) other employee benefit, health, dental, medical,
welfare, severance and similar plans or programs, and all liabilities and
obligations under other Contracts evidencing, governing or in respect of
Excluded Liabilities.

“Rittman Mill” shall mean the boxboard mill owned and operated by Caraustar Mill
Group, Inc. at Rittman, Ohio.

“Rittman Transition Services Agreement” shall mean the transition services
agreement of even date herewith among Caraustar, Caraustar Mill Group, Inc. and
Buyer.

“Schedules” shall mean the Schedules attached hereto and made a part of this
Agreement.

“Seller” shall have the meaning set forth in the recitals hereof.

“Seller Indemnified Parties” shall have the meaning set forth in Section 10.02
hereof.

 

47



--------------------------------------------------------------------------------

“Sprague” shall have the meaning set forth in the recitals hereof.

“Sprague CBA” shall mean the Labor Agreement dated as of July 10, 2002 between
Caraustar, Sprague and the USW, formerly, Paper, Allied-Industrial, Chemical and
Energy Workers International Union AFL-CIO, CLC and its Local No. 1840, as
amended.

“Sprague Customer Lists” shall have the meaning set forth in
Section 1.01(a)(viii) hereof.

“Sprague Mill” shall have the meaning set forth in the recitals hereof.

“Sprague Personal Property” shall have the meaning set forth in
Section 1.01(a)(iii) hereof.

“Sprague Transition Services Agreement” shall have the meaning set forth in the
recitals hereto.

“Sprague Warranties” shall have the meaning set forth in Section 1.01(a)(iii)
hereof.

“Supply Agreement” shall have the meaning set forth in the recitals hereof.

“Tama Boxboard Mill” shall mean the boxboard mill owned and operated by
Caraustar Mill Group, Inc. at Tama, Iowa.

“Tax Returns” shall have the meaning set forth in Section 3.11(a) hereof.

“Taxes” shall have the meaning set forth in Section 3.11(a) hereof.

“Termination Date” shall have the meaning set forth in Section 7.02(c) hereof.

“Union” shall mean the USW AFL-CIO, CLC and its Local No. 1840.

“WARN Act” shall have the meaning set forth in Section 1.02(b)(xi) hereof.

*            *            *

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

 

CARAUSTAR INDUSTRIES, INC. By:  

/s/ Ronald J. Domanico

Name:   Ronald J. Domanico Title:   SVP and Chief Financial Officer SPRAGUE
PAPERBOARD, INC. By:  

/s/ Ronald J. Domanico

Name:   Ronald J. Domanico Title:   Vice President CASCADES BOXBOARD GROUP -
CONNECTICUT LLC By:  

/s/ Eric LaFlamme

Name:   Eric LaFlamme Title:   President and CEO CASCADES INC., Solely as
guarantor of the obligations of Buyer pursuant to the terms hereof. By:  

/s/ Robert Hall

Name:   Robert Hall Title:   VP Legal

 

49